 



PURCHASE AGREEMENT
dated as of
September __, 2005
among
MARTIN OPERATING PARTNERSHIP L.P. ,
PRISM GAS SYSTEMS I, L.P.,
and
NATURAL GAS PARTNERS V, L.P.
ROBERT E. DUNN
WILLIAM J. DIEHNELT
GENE A. ADAMS
PHILIP D. GETTIG
SHARON L. TAYLOR
SCOTT A. SOUTHARD
relating to the purchase and sale
of
100% of the Membership Interests
of
PRISM GAS SYSTEMS GP, L.L.C.
AND
100% of the Limited Partnership Interests
of
PRISM GAS SYSTEMS I, L.P.

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE 1 Definitions
    1  
Section 1.01. Definitions
    1  
Section 1.02. Other Definitional and Interpretative Provisions
    7  
 
       
ARTICLE 2 Purchase and Sale
    7  
Section 2.01. Purchase and Sale
    7  
Section 2.02. Closing
    7  
Section 2.03. Closing Date Balance Sheet
    8  
Section 2.04. Adjustment of the Purchase Price
    9  
Section 2.05. Title Defects
    9  
Section 2.06. Allocation of Purchase Price
    11  
Section 2.07. Earnest Money
    11  
Section 2.08. Additional Damage Payment Upon Breach of Buyer
    11  
 
       
ARTICLE 3 Representations and Warranties of Sellers
    12  
Section 3.01. Existence and Power
    12  
Section 3.02. Sellers Authorization
    12  
Section 3.03. Governmental Authorization
    12  
Section 3.04. Noncontravention
    12  
Section 3.05. Capitalization
    12  
Section 3.06. Ownership of Interests
    13  
Section 3.07. Subsidiaries; Investments
    13  
Section 3.08. Financial Statements
    13  
Section 3.09. Absence of Certain Changes
    14  
Section 3.10. Intercompany Accounts
    15  
Section 3.11. Material Contracts
    16  
Section 3.12. Litigation
    16  
Section 3.13. Compliance with Laws and Court Orders
    16  
Section 3.14. Intellectual Property
    16  
Section 3.15. Insurance Coverage
    17  
Section 3.16. Finders’ Fees
    17  
Section 3.17. Employees
    17  
Section 3.18. Employee Benefit Plans
    17  
Section 3.19. Gas Regulatory Matters
    18  
Section 3.20. Tax Matters
    18  
Section 3.21. Environmental Matters
    18  
Section 3.22. Preferential or Consent Rights
    19  
Section 3.23. Letters of Credit; Bank Accounts
    19  
Section 3.24. Real Property
    19  
Section 3.25. Tangible Personal Property
    20  
Section 3.26. Absence of Undisclosed Liabilities
    20  
Section 3.27. Suspense Accounts
    20  
Section 3.28. Accounts Receivable
    20  
Section 3.29. Investment Representations
    20  
 
       
ARTICLE 4 Representations and Warranties of Buyer
    21  
Section 4.01. Existence and Power
    21  
Section 4.02. Authorization
    21  
Section 4.03. Governmental Authorization
    21  
Section 4.04. Noncontravention
    21  
Section 4.05. Purchase for Investment
    21  
Section 4.06. Litigation
    21  

i



--------------------------------------------------------------------------------



 



         
Section 4.07. Finders’ Fees
    22  
Section 4.08. Inspections
    22  
Section 4.09. Financing
    22  
 
       
ARTICLE 5 Covenants of Sellers
    22  
Section 5.01. Conduct of the Partnership Group
    22  
Section 5.02. Access to Information
    23  
Section 5.03. Notices of Certain Events
    23  
 
       
ARTICLE 6 Covenants of Buyer
    23  
Section 6.01. Confidentiality
    24  
Section 6.02. Access
    24  
Section 6.03. Representation
    24  
 
       
ARTICLE 7 Covenants of Buyer and Sellers
    24  
Section 7.01. Reasonable Best Efforts; Further Assurances
    24  
Section 7.02. Certain Filings
    24  
Section 7.03. Public Announcements
    25  
Section 7.04. Tax Matters
    25  
Section 7.05. Relationship Among Sellers
    26  
Section 7.06. Termination Agreements and Continuation of Indemnification
Obligations; Certain Agreements
    27  
Section 7.07. Release of Claims
    27  
Section 7.08. Accountant Consents
    27  
Section 7.09. Limitation and Disclaimer of Implied Representations and
Warranties of the Partnership
    28  
Section 7.10. Data Room
    28  
Section 7.11. Joint Ventures
    28  
Section 7.12. McLeod Right of Way Title Issue
    28  
Section 7.13. Prism Gas Tax Issues and Dissolution
    29  
Section 7.14. Additional Financial Statements
    29  
Section 7.15. Appraisal
    30  
Section 7.16. Insurance Policy
    30  
 
       
ARTICLE 8 Other Agreements
    31  
Section 8.01. Noncompetition
    31  
Section 8.02. Phase I Environmental Assessments
    31  
Section 8.03. Employees; Employee Benefits
    31  
 
       
ARTICLE 9 Conditions to Closing
    33  
Section 9.01. Conditions to Obligations of Buyer and Sellers
    33  
Section 9.02. Conditions to Obligation of Buyer
    33  
Section 9.03. Conditions to Obligation of Sellers
    34  
 
       
ARTICLE 10 Termination
    34  
Section 10.01. Grounds for Termination
    34  
Section 10.02. Effect of Termination
    35  
 
       
ARTICLE 11 Indemnification
    35  
Section 11.01. Indemnification by Sellers
    35  
Section 11.02. Indemnification by Buyer
    35  
Section 11.03. Procedures for Indemnification.
    35  
Section 11.04. Survival
    36  
Section 11.05. Limitations on Indemnification
    37  
Section 11.06. Exclusive Remedies
    37  

ii



--------------------------------------------------------------------------------



 



         
Section 11.07. Inconsistent Provisions
    38  
Section 11.08. Right to Indemnification Not Affected by Knowledge; Knowledge of
Breach
    38  
Section 11.09. Express Negligence
    38  
ARTICLE 12 Miscellaneous
    38  
Section 12.01. Purchase Price Adjustment
    38  
Section 12.02. Notices
    38  
Section 12.03. Amendments and Waivers
    39  
Section 12.04. Expenses
    39  
Section 12.05. Successors and Assigns
    40  
Section 12.06. Governing Law
    40  
Section 12.07. Jurisdiction
    40  
Section 12.08. Counterparts; Effectiveness; Third Party Beneficiaries
    40  
Section 12.09. Entire Agreement
    40  
Section 12.10. Severability
    40  
Section 12.11. Disclosure Schedules
    40  

iii



--------------------------------------------------------------------------------



 



LIST OF EXHIBITS AND ANNEXES
Exhibit A – Escrow Agreement
Exhibit B – Release of NGP
Exhibit C – Release of Sellers
Exhibit D – Mutual Release with Manager, Director, or Officer
Exhibit E – Avail Consulting Engagement Letter
Annex A – Ownership of Interests
LIST OF SCHEDULES

         
Schedule 1.01
  -   Permitted Liens
Schedule 2.05(a)(1)
  -   Waskom Site Property Description
Schedule 3.04
  -   Noncontravention
Schedule 3.05(b)
  -   Partnership Securities
Schedule 3.05(c)
  -   Rights to Purchase Interests or Stock of Partnership Group
Schedule 3.07
  -   Subsidiaries
Schedule 3.08(a)
  -   Partnership Group Audited Financial Statements
Schedule 3.08(b)
  -   Partnership Group Unaudited Financial Statements
Schedule 3.08(c)
  -   Partnership Group Year End Adjustments for 2002, 2003 and 2004
Schedule 3.08(d)
  -   Joint Venture Unaudited Financial Statements
Schedule 3.08(e)
  -   Joint Venture Year End Adjustments
Schedule 3.08(f)
  -   Internal Control Exceptions
Schedule 3.09
  -   Absence of Certain Changes
Schedule 3.10
  -   Intercompany Accounts
Schedule 3.11
  -   Material Contracts
Schedule 3.12
  -   Litigation (Sellers)
Schedule 3.13
  -   Permits and Licenses
Schedule 3.14(a)
  -   Intellectual Property Rights
Schedule 3.14(b)
  -   Intellectual Property Right Agreements
Schedule 3.15
      Insurance Policies
Schedule 3.17
  -   Employees
Schedule 3.18
  -   Employee Benefit Plans
Schedule 3.19
  -   Gas Regulatory Matters
Schedule 3.20
  -   Tax Matters
Schedule 3.21
  -   Environmental Matters
Schedule 3.21(c)
      Environmental Reports
Schedule 3.21(d)
  -   Hazardous Materials
Schedule 3.21(e)
  -   Discontinued Real Property
Schedule 3.22
  -   Preferential Rights
Schedule 3.23
  -   Letters of Credit
Schedule 3.24(a)
  -   Owned Real Property
Schedule 3.24(b)
  -   Leased Real Property
Schedule 4.04
  -   Certain Consents
Schedule 4.06
  -   Litigation (Buyer)
Schedule 5.01
  -   Conduct of Partnership Group
Schedule 5.01(d)
  -   Capital Expenditures
Schedule 7.12
  -   McCleod Right of Way Title Issue

iv



--------------------------------------------------------------------------------



 



PURCHASE AGREEMENT
     AGREEMENT dated as of September 6, 2005 among Prism Gas Systems I, L.P., a
Texas limited partnership (the “Partnership”), for the limited purpose of making
certain representations and warranties in Article 3, Martin Operating
Partnership L.P., a Delaware limited partnership (“Buyer”), and Natural Gas
Partners V, L.P., a Delaware limited partnership, Robert E. Dunn, William J.
Diehnelt, Gene A. Adams, Philip D. Gettig, Sharon L. Taylor and Scott A.
Southard (“Sellers”).
W I T N E S S E T H :
     WHEREAS, the Partnership provides directly and indirectly a variety of
gathering and processing services to natural gas producers in Texas and is also
engaged in the marketing of natural gas liquids and residue gas; and
     WHEREAS, Sellers are the record and beneficial owners of the Interests and
desire to sell the Interests to Buyer, and Buyer desires to purchase the
Interests from Sellers, upon the terms and subject to the conditions hereinafter
set forth;
     The parties hereto agree as follows:
ARTICLE 1
Definitions
     Section 1.01. Definitions.
     (a) The following terms, as used herein, have the following meanings:
     “Administaff” shall mean Administaff Companies II, L.P., a Delaware limited
partnership.
     “Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with such Person;
provided that neither the Partnership nor the Partnership Group nor any
Subsidiary shall be considered an Affiliate of Sellers.
     “Applicable Law” means, with respect to any Person, any federal, state or
local law (statutory, common or otherwise), constitution, treaty, convention,
ordinance, code, rule, regulation, executive order, injunction, judgment,
decree, ruling, or other similar requirement enacted, adopted, promulgated, or
applied by a Governmental Authority that is binding upon such Person.
     “Bank Credit Agreement” means the Credit Agreement, dated November 5, 2003,
by and among the Partnership, the General Partner, and Fleet National Bank, as
bank, Fleet National Bank, as administrative agent, and Fleet Securities, Inc.,
as arranger and book manager, as the same may be amended and supplemented.
     “Base Purchase Price” means the aggregate sum of $94.5 million.
     “Business Day” means a day, other than Saturday, Sunday or other day on
which commercial banks in New York, New York are authorized or required by law
to close.
     “Business” means the conduct of gathering, processing, fractionating,
treating and stabilizing services to natural gas producers in Texas and
Louisiana and the marketing of natural gas liquids and residue gas as currently
conducted by the Partnership Group and the Joint Ventures.
     “Claims” means any action, suit, proceeding, hearing, investigation,
litigation, charge, complaint, claim, Environmental Action, demand or threat.
     “Closing Date” means the date of the Closing, which date shall for all
purposes be the effective date of the transactions contemplated hereunder.

1



--------------------------------------------------------------------------------



 



     “Code” means the Internal Revenue Code of 1986, as amended.
     “Damages” means any and all assessments, losses, damages, liabilities,
judgments, settlements, penalties, costs, and expenses (including reasonable
attorneys’ fees and expenses), of any nature whatsoever, whether actual or
consequential, including any Losses.
     “Easements” shall mean easements, licenses, rights-of-way or other similar
interests relating to the Real Property.
     “Employee Plans” shall mean any bonus, deferred compensation, incentive
compensation, stock purchase, stock option, employment, consulting, severance or
termination pay, hospitalization or other medical, life or other insurance,
supplemental unemployment benefit, profit sharing, pension or retirement plan,
program, agreement or arrangement, or any other benefit plan of any kind
whatsoever that is provided to employees or former employees of the Partnership
or their beneficiaries, and each other “employee benefit plan” as defined in
Section 3(3) of ERISA, whether formal or informal, written or oral, and whether
contributed to, or required to be contributed to, by the Partnership.
     “Environmental Action” means any administrative, regulatory or judicial
action, suit, Claim, notice of non-compliance or violation, investigation,
request for information, proceeding, consent order or consent agreement by any
Person relating in any way to any Environmental Law or any demand or threat with
respect to any of the foregoing.
     “Environmental Laws” means any and all Applicable Laws, including but not
limited to the Comprehensive Environmental Response Compensation and Liability
Act, 42 U.S.C. §§ 9601 et seq., in each case as in effect on the date hereof,
related to the protection of the environment or human health, including
workplace safety.
     “Environmental Permits” means all Permits, authorizations, consents,
approvals and registrations issued under Environmental Laws.
     “Equity Securities” means (i) with respect to any corporation, all shares,
interests, participations or other equivalents of capital stock of a
corporation, however designated, and any warrants, options or other rights to
purchase or acquire any such capital stock and any securities convertible into
or exchangeable or exercisable for any such capital stock, (ii) with respect to
any partnership, all partnership interests, participations or other equivalents
of partnership interests of a partnership, however designated, and any warrants,
options or other rights to purchase or acquire any such partnership interests
and any securities convertible into or exchangeable or exercisable for any such
partnership interests and (iii) with respect to any limited liability company,
all units, interests, participations or other equivalents of membership
interests of a limited liability company, however designated, and any warrants,
options or other rights to purchase or acquire any such membership interests and
any securities convertible into or exchangeable or exercisable for any such
membership interests.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended and the rules and regulations promulgated thereunder.
     “ERISA Affiliate” means any other entity which, together with the
Partnership would be treated as a single employer under Section 414 of the Code.
     “GAAP” means generally accepted accounting principles in the United States
applied on a consistent basis.
     “General Partner” means Prism Gas Systems GP, L.L.C., a Texas limited
liability company.
     “Governmental Authority” means any federal, state or local governmental
authority, department, court, agency or official, including any political
subdivision thereof.

2



--------------------------------------------------------------------------------



 



     “Hazardous Substance” means any solid, liquid, or gaseous, substance that
is listed, defined, or regulated as a “hazardous material,” “hazardous waste,”
“solid waste,” “hazardous substance,” “toxic substance,” “pollutant,” or
“contaminant,” or otherwise classified as hazardous or toxic, in or pursuant to
any Environmental Law, including but not limited to, asbestos, polychlorinated
biphenyls, radon, urea formaldehyde foam insulation, explosives, or radioactive
materials, or any petroleum, hydrocarbons, hydrocarbon products, natural gas
liquids, crude oil or any components, fractions, or derivatives thereof, oil or
gas exploration or production waste, natural gas, or synthetic gas, or any
mixtures thereof.
     “Hedging Transaction” means any futures, hedge, swap, collar, put, call,
floor, cap, option or other contract that is intended to benefit from, relate to
or reduce or eliminate the risk of fluctuations in the price of commodities,
including hydrocarbons, interest rates, currencies or securities.
     “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended.
     “Indebtedness” of any Person means any obligations of such Person (a) for
borrowed money, (b) evidenced by notes, bonds, indentures or similar
instruments, (c) for the deferred purchase price of goods and services (other
than trade payables incurred in the ordinary course of business), (d) under
capital leases, (e) any other indebtedness required to be classified as such
under GAAP, and (f) in the nature of guarantees of the obligations described in
clauses (a) through (e) above of any other Person.
     “Intellectual Property Rights” means any Software, trademark, service mark,
trade name, mask work, invention, patent, trade secret, copyright, trade dress,
know-how (including any registrations or applications for registration of any of
the foregoing) or any other similar type of proprietary intellectual property
right.
     “Interests” means all of the outstanding membership interests of the
General Partner and all of the outstanding limited partner interests of the
Partnership, including any option, warrant or similar instrument permitting any
Person to acquire any such membership or limited partner interests at any time.
     “Investment” means, with respect to any Person, any payment, loan, advance
or contribution of any amount to any other Persons or any agreement or
commitment to do any of the foregoing, and in any event will include (i) any
direct or indirect purchase or other acquisition of any notes, obligations,
instruments or Equity Securities and (ii) any capital contribution to any other
Person.
     “Joint Venture” or “Joint Ventures” means Waskom Gas Processing Company, a
Texas general partnership (“Waskom”), Matagorda System (“Matagorda”) and Panther
Interstate Pipeline Energy, L.L.C., a Texas limited liability company (“Pipe”).
     “Knowledge of Buyer”, “Buyer’s Knowledge” or any other similar knowledge
qualification in this Agreement means to the actual knowledge, after reasonable
inquiry, of Ruben S. Martin, Jeffery A. Ballew or Robert D. Bondurant.
     “Knowledge of Sellers”, “Sellers’ Knowledge” or any other similar knowledge
qualification in this Agreement means to the actual knowledge, after reasonable
inquiry, of Robert E. Dunn, William J. Diehnelt, Gene A. Adams, Philip D.
Gettig, Sharon L. Taylor and Scott A. Southard.
     “Liability” means all Indebtedness, Claims, legal proceedings, obligations,
duties, warranties or liabilities, including, without limitation, STRICT
LIABILITY, of any nature (including any undisclosed, unfixed, unknown,
unliquidated, unsecured, unmatured, unaccrued, unasserted, contingent,
conditional, inchoate, implied, vicarious, joint, several or secondary
liabilities), regardless of whether any such Indebtedness, Claims, legal
proceedings, obligations, duties, warranties or liabilities would be required to
be disclosed on a balance sheet prepared in accordance with GAAP or is known as
of the Closing.
     “Lien” means, with respect to any property or asset, any mortgage, lien,
pledge, charge, security interest, encumbrance, adverse claim, right of first
refusal or purchase option in respect of such property or asset.

3



--------------------------------------------------------------------------------



 



     “Loss” or “Losses” means any loss, damage, injury, harm, detriment,
Liability, diminution in value, exposure, claim, demand, proceeding, settlement,
judgment, award, punitive damage award, fine, penalty, fee, charge, cost or
expense (including, without limitation, reasonable costs of attempting to avoid
or in opposing the imposition thereof, interest, penalties, costs of preparation
and investigation, and the reasonable fees, disbursements and expenses of
attorneys, accountants and other professional advisors), as well as with respect
to compliance with the requirements of environmental law, expenses of
remediation and any other remedial, removal, response, abatement, cleanup,
investigative, monitoring, or record keeping costs and expenses.
     “Material Adverse Effect” means any event which has a material adverse
effect on the business, assets, financial condition or results of operations of
the Business, the Partnership Group or the Joint Ventures, taken as a whole,
except to the extent resulting from or arising in connection with (i) this
Agreement or the transactions contemplated hereby, (ii) changes or conditions
affecting the natural gas gathering, processing, aggregation or marketing
industries generally (including, without limitation, changes in hydrocarbon
pricing and the depletion of reserves), provided, however, that such changes or
conditions do not have a disproportionate impact on the Business, the
Partnership Group or the Joint Ventures when compared to other participants in
such industries, taken as a whole, (iii) changes in economic, regulatory or
political conditions generally, provided, however, that such changes or
conditions do not have a disproportionate impact on the Business, the
Partnership Group or the Joint Ventures when compared to other participants in
the gas gathering, processing, aggregation or marketing industries, taken as a
whole, (iv) any other matter set forth in the Schedules hereto, except to the
extent of any adverse developments with respect to such matters that arise after
the date hereof, or (v) any ordinary course decrease in inlet volumes into
plants or gathering systems or any curtailment in transportation volumes.
     “NGP” means Natural Gas Partners V, L.P., a Delaware limited partnership.
     “Partnership Group” means the Partnership, the General Partner, and the
Subsidiaries.
     “Partnership Intellectual Property Rights” means all Intellectual Property
Rights owned by the Partnership Group.
     “Permitted Liens” means (i) Liens disclosed on Schedule 1.01, (ii) Liens
for taxes, assessments and similar charges that are not yet due or are being
contested in good faith, and in the case of those items which are being
contested, that do not exceed $250,000 in the aggregate, (iii) mechanic’s,
materialman’s, carrier’s, repairer’s and other similar Liens arising or incurred
in the ordinary course of business or that are not yet due and payable or are
being contested in good faith, and in the case of those items which are being
contested, that do not exceed $250,000 in the aggregate, (iv) published zoning,
municipal planning, building codes or other applicable laws, rules, regulations,
permits or ordinances regulating the use, development or occupancy of real
property, (v) recorded building and use restrictions and covenants, and
(vi) recorded easements and rights-of-way that are necessary for utilities and
other similar services on real property, which do not restrict the present use
of such real property.
     “Person” means an individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.
     “Real Property” means any real property which the Partnership Group and the
Joint Ventures owns, leases, operates or subleases.
     “Software” means any computer software (including, without limitation,
source code, object code, firmware, operating systems and specifications) owned
or licensed by each of the Partnership Group and the Joint Ventures.
     “Subsidiary” or “Subsidiaries,” as appropriate, means any entity, or all of
the entities, as appropriate, of which membership interests, securities or other
ownership interests having the power to designate the managing member or
ordinary voting power to elect a majority of the board of directors or other
persons performing similar functions are directly or indirectly owned by the
Partnership or the General Partner and specifically include McLeod Gas Gathering
and Processing Company, L.L.C., a Louisiana limited liability company
(“McLeod”), Prism Gas

4



--------------------------------------------------------------------------------



 



Systems, Inc., a Delaware corporation (“Prism Gas”), and Prism Gulf Coast
Systems L.L.C., a Texas limited liability company (“Prism Gulf Coast”).
     “Title Defect” means (a) any title defect, Lien other than a Permitted Lien
or any liens associated with the Bank Credit Agreement (which shall be released
at Closing), that causes any member of the Partnership Group or any Joint
Ventures to not have good and indefeasible title, free and clear of all Liens
other than Permitted Liens, to any of the Real Property (including the buildings
and improvements thereon), Permits or leases relating to Real Property, (b) the
extent to which the Easements do not grant all rights reasonably necessary for
the operation, maintenance, repair, and replacement of all the properties,
facilities or assets of the Partnership Group or the Joint Ventures, or (c) any
issues associated with access, encroachments, zoning or land-use restriction or
other matters relating to the Real Property that would restrict the Buyer’s, the
Partnership Group’s or the Joint Ventures’ ability to operate and conduct the
Business as it is presently conducted or that would reduce the value of any of
the Real Property; provided that “Title Defect” shall not include any matter
that would otherwise be a Title Defect if (x) the related Title Defect Amount is
individually $100,000 or less, (y) it has been cured by Sellers to the
reasonable satisfaction of Buyer prior to the Closing Date or (z) it is not set
forth in a Title Defect Notice.
     “Title Defect Amount” means the cost of curing a Title Defect, or if such
Title Defect cannot be cured, any Damages resulting from the existence of such
Title Defect. For purposes of calculating a Title Defect Amount, the parties
shall value all assets affected by a Title Defect, including rights-of-way,
surface leases and fee properties, at the lesser of fair market value or the
cost to cure.
     “Working Capital” means the consolidated current assets less the
consolidated current liabilities of the Partnership Group that are balance sheet
items in accordance with GAAP, each as calculated in accordance with GAAP as of
the Closing Date on a basis consistent with the Audited Financial Statements,
including as current liabilities (a) any accrued and unpaid legal, accounting,
banking or other advisory fees, costs and expenses incurred by the Partnership
Group through the Closing Date in connection with this Agreement, and (b) any
Tax payable accruals on the books of the Partnership Group as of the Closing
Date, including the updated Tax payable accrual determined based on the
Appraisal required under Section 7.15 and reflected on the June Financial
Statements; provided, however, that Working Capital shall specifically exclude
any assets associated with the Earnest Money and exclude any liabilities or
obligations associated with the (i) Bank Credit Agreement and (ii) any Hedging
Transactions.
     (b) Each of the following terms is defined in the Section set forth
opposite such term:

          Term   Section
Accounting Firm
    7.08  
Accounting Referee
    2.03 (c)
Administaff Agreement
    3.18  
Administaff Plans
    3.18  
Agreed-Upon Title Defect
    2.05 (f)
Agreed-Upon Title Defect Amount
    2.05 (f)
Allocation Statement
    2.06  
Appraisal
    7.15  
Audited Financial Statements
    3.08  
Buyer
  Introduction
Buyer Indemnitees
    11.01  
Buyer 401(k) Plan
    8.03 (e)
Closing
    2.02  
Closing Date Balance Sheet
    2.03 (a)
Common Units
    2.02 (a)
Contest Notice
    11.03 (b)
Designated Person
    6.03  

5



--------------------------------------------------------------------------------



 



          Term   Section
Earnest Money
    2.07  
Easements
  Definition of
 
  Permitted Liens
Employees
    3.17  
Environmental Policy
    5.01 (h)
Escrow Agent
    2.07  
Escrow Agreement
    2.07  
Estimated Purchase Price
    2.01 (c)
Estimated Working Capital
    2.01 (c)
Existing Indemnified Parties
    7.06  
Final Working Capital
    2.04 (a)
Financial Statements
    3.08  
Indemnifying Party
    11.03  
Indemnification Agreement
    7.07  
Indemnitee
    11.03 (a)
Joint Venture Financial Statements
    3.08  
Joint Venture Plans
    3.18  
June Financial Statements
    7.14 (c)
Latest Balance Sheet
    3.08  
Latest Balance Sheet Date
    3.08  
Leased Real Property
    3.24 (b)
Matagorda
  Definition of Joint
 
  Ventures
McLeod
  Definition of
 
  Subsidiaries
Notice of Claim
    11.03 (a)
Notice of Disagreement
    2.05 (c)
Notice of Liability
    11.03 (b)
Owned Real Property
    3.24 (a)
Partnership
  Introduction
Partnership Group Plans
    3.18 (a)
Partnership 401(k) Plan
    8.03 (d)
Partnership Securities
    3.05 (b)
Payment Schedule
    2.02 (a)
Phase I Environmental Assessment
    8.02  
Permits
    3.13  
Pipe
  Definition of Joint
 
  Ventures
Prism Gas
  Definition of
 
  Subsidiaries
Prism Gulf Coast
  Definition of
 
  Subsidiaries
Purchase Price
    2.01 (b)
Retained Employees
    3.17  
Returns
    3.20  
Seller Pro-Rata Amount
    11.05  
Sellers
  Introduction
Sellers Indemnitees
    11.02  
Sellers’ Representatives
    7.05  
Tax
    3.20  
Tax Allocation Referee
    2.06  
Insurance Policy
    7.16  
Title Company
    2.05 (a)
Title Defect Arbitrator
    2.05 (d)
Title Defect Notice
    2.05 (b)
2005 Short Period
    7.04 (b)

6



--------------------------------------------------------------------------------



 



          Term   Section
Unaudited Financial Statements
    3.08  
Waskom
  Definition of Joint
 
  Ventures
Waskom Site
    2.05 (a)
Waskom Title Policy
    2.05 (a)

Section 1.02. Other Definitional and Interpretative Provisions. Unless specified
otherwise, in this Agreement the obligations of any party consisting of more
than one person are joint and several. The words “hereof”, “herein”, “hereby”
and “hereunder” and words of like import used in this Agreement shall refer to
this Agreement as a whole and not to any particular provision of this Agreement.
The captions herein are included for convenience of reference only and shall be
ignored in the construction or interpretation hereof. References to Articles,
Sections, Exhibits and Schedules are to Articles, Sections, Exhibits and
Schedules of this Agreement unless otherwise specified. All Exhibits and
Schedules annexed hereto or referred to herein are hereby incorporated in and
made a part of this Agreement as if set forth in full herein. Any capitalized
terms used in any Exhibit or Schedule but not otherwise defined therein, shall
have the meaning as defined in this Agreement. Any singular term in this
Agreement shall be deemed to include the plural, and any plural term the
singular. Whenever the words “include”, “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation”, whether or not they are in fact followed by those words or words of
like import. “Writing”, “written” and comparable terms refer to printing, typing
and other means of reproducing words (including electronic media) in a visible
form. References to any agreement or contract are to that agreement or contract
as amended, modified or supplemented from time to time in accordance with the
terms hereof and thereof. References from or through any date mean, unless
otherwise specified, from and including or through and including, respectively.
ARTICLE 2
Purchase and Sale
Section 2.01. Purchase and Sale.
     (a) Upon the terms and subject to the conditions of this Agreement, Sellers
agree to sell to Buyer, and Buyer agrees to purchase from Sellers, the Interests
at the Closing.
     (b) The purchase price for the Interests is (i) the Base Purchase Price,
(ii) plus an amount equal to the increase in net cash used in investment
activity from the Latest Balance Sheet Date to the Closing Date, (iii) minus the
aggregate amount of Agreed-Upon Title Defect Amounts to be taken into account as
an adjustment pursuant to Section 2.05(f), (iv) plus (or minus, to the extent a
negative number) an amount equal to Working Capital as of the Closing Date,
(v) minus the aggregate amount of all outstanding obligations under or relating
to the Bank Credit Agreement as of the Closing Date, and (vi) in the event Buyer
elects not to obtain the Insurance Policy pursuant to Section 7.16(c), minus an
amount equal to 32.5% of the premium that would have been paid under the
Insurance Policy, but for Buyer’s election not to obtain the Insurance Policy
(the “Purchase Price”).
     (c) No later than three Business Days prior to the Closing Date, Sellers
shall deliver to Buyer a statement setting forth the Partnership’s good faith
estimate of (i) the Working Capital (the “Estimated Working Capital”) and
(ii) the Purchase Price (the “Estimated Purchase Price”), and a reasonably
detailed computation of such estimates, including an estimated consolidated
balance sheet for the Partnership and Subsidiaries as of the Closing Date,
supporting schedules and other relevant information, in each case prepared in
accordance with GAAP on a basis consistent with the December 31, 2004
consolidated balance sheet included in the Audited Financial Statements. Buyer
shall be entitled to conduct a timely review of such information and to provide
good faith, reasonable objections to any such calculations not later than one
Business Day prior to the Closing Date. Subject to resolution of any such good
faith, reasonable objections, the Estimated Purchase Price shall be paid as
provided in Section 2.02 and shall be subject to further adjustment post-Closing
as provided in Section 2.04.
Section 2.02. Closing. The closing (the “Closing”) of the purchase and sale of
the Interests hereunder shall take place at the offices of Thompson & Knight
LLP, 1700 Pacific Avenue, Suite 3300, Dallas, Texas on the fifth Business Day
after all of the conditions set forth in Article 9 are satisfied, but in no
event any later than October 31, 2005 (which date shall be extended pursuant to
Section 10.01(b)), or at such other time or place as Buyer and Sellers may
agree. If the Closing Date shall occur on a day other than the normal month-end
cutoff date for the ordinary

7



--------------------------------------------------------------------------------



 



course preparation of Partnership Group financial information, the parties agree
that all items of income and expense shall be prorated to reflect the relative
number of days during the month that the Business is actually owned by Sellers
and Buyer, except to the extent an item of expense adjusts the Purchase Price
(including as reflected in Working Capital). At the Closing:
     (a) Buyer shall deliver to each Seller, in either cash or Common Units of
Martin Midstream Partners L.P. (“Common Units”), its pro rata portion of the
Estimated Purchase Price, in the dollar amounts to be specified in a written
document (the “Payment Schedule”) delivered by Sellers to Buyer not later than
ten Business Days prior to Closing. Cash payments shall be made in immediately
available funds by wire transfer to an account of each such Seller with a bank
designated by such Seller by notice to Buyer delivered not later than two
Business Days prior to the Closing Date (or if not so designated, then by
certified or official bank check payable in immediately available funds to the
order of each such Seller in such amount). Payments in Common Units shall be
made in the name of each such Seller or its nominee designated by such Seller by
notice to Buyer delivered not later than two Business Days prior to the Closing.
The Payment Schedule shall be prepared to reflect that Buyer is acquiring 100%
of the fully diluted equity ownership interests in the General Partner and the
Partnership after giving effect to either the pre-Closing Date cancellation or
exercise, as the case may be, of any options, warrants or similar rights that
any employee, consultant, entity or other third party may have to acquire any
equity ownership interests in any member of the Partnership Group or the Joint
Ventures, all of which the Sellers will cause to be cancelled or exercised, as
the case may be, prior to the Closing Date. Sellers shall provide Buyer with
evidence of any such cancellations or exercises not later than one Business Day
prior to the Closing Date. Any Common Units delivered to a Seller hereunder
shall be “restricted securities” within the meaning of federal and state
securities laws and each applicable Seller acknowledges and agrees that such
Common Units will not be freely tradable and may not be sold, pledged, gifted or
otherwise transferred or disposed of unless any such transaction is registered
or qualified under applicable federal and state securities laws or such
transaction is exempt from such registration or qualification as evidenced by a
written opinion of counsel addressed to Buyer, which counsel and opinion shall
be acceptable to Buyer. Any such Common Units will bear a restrictive legend to
the foregoing effects. Common Units deliverable hereunder shall be deemed to
have a value equal to the average closing price of the Common Units on the
NASDAQ over the ten trading days immediately preceding the date on which Buyer
makes a public announcement of the transaction contemplated by this Agreement
and the ten trading days immediately following the date of such public
announcement, excluding in each case the closing price for Common Units on such
public announcement date.
     (b) Buyer shall pay to the lender(s) under the Bank Credit Agreement an
amount equal to the outstanding principal and interest owed by the Partnership
under the Bank Credit Agreement as of the Closing Date in exchange for a full
and complete release by such lender(s) of all Liens they may have on any of the
Partnership Group’s assets and the cancellation of the Bank Credit Agreement.
     (c) The Partnership shall pay all accrued and unpaid legal, accounting,
banking or other advisory fees, costs and expenses incurred by the Partnership
Group in connection with this Agreement or any other services rendered by any
such party through the Closing Date, but accrued and unpaid as of the Closing
Date. Following such payments, Sellers agree that the Partnership Group shall
owe no further fees for any legal, accounting, banking or advisory services
rendered through the Closing Date, except to the extent such fees adjust the
Purchase Price (including as reflected in Working Capital).
Section 2.03. Closing Date Balance Sheet.
     (a) As promptly as practicable, but no later than 45 days after the Closing
Date, Buyer will cause to be prepared and delivered to Sellers an actual
consolidated balance sheet of the Partnership and Subsidiaries as of the Closing
Date (the “Closing Date Balance Sheet”) and a certificate based on such Closing
Date Balance Sheet setting forth Buyer’s good faith calculation of the Working
Capital. The Closing Date Balance Sheet shall (x) fairly present the
consolidated financial position of the Partnership and Subsidiaries as of the
Closing Date in accordance with GAAP applied on a basis consistent with those
used in the preparation of the December 31, 2004 balance sheet included in the
Audited Financial Statements, and (y) include line items substantially
consistent with those in such December 31, 2004 balance sheet.
     (b) If Sellers disagree with Buyer’s calculation of the Working Capital
delivered pursuant to Section 2.03(a), Sellers may, within 10 days after
delivery of the documents referred to in Section 2.03(a), deliver a notice to

8



--------------------------------------------------------------------------------



 



Buyer disagreeing with such calculation which specifies Sellers’ calculation of
such amount and, in reasonable detail, Sellers’ grounds for such disagreement.
     (c) If a notice of disagreement shall be duly delivered pursuant to
Section 2.03(b), Buyer and Sellers shall, during the 15 days following such
delivery, use commercially reasonable efforts to reach agreement on the disputed
items or amounts in order to determine, as may be required, the amount of the
Working Capital, which amount shall not be less than the amount thereof shown in
Buyer’s calculation delivered pursuant to Section 2.03(a) nor more than the
amount thereof shown in Sellers’ calculation delivered pursuant to
Section 2.03(b). If, during such period, Buyer and Sellers are unable to reach
such agreement, they shall promptly thereafter cause the audit group of a
nationally recognized “Big 4” accounting firm that does not provide tax or audit
services to Buyer, the Partnership Group, the Joint Ventures or any Seller (the
“Accounting Referee”) promptly to review this Agreement and the disputed items
or amounts for the purpose of calculating the Working Capital. Each party shall
set forth in writing its estimate of the Working Capital referred to the
Accounting Referee for resolution, and the Accounting Referee shall, as promptly
as practicable, be required to select the position of either one party or the
other with respect to the Working Capital and to communicate such selection to
both parties. The costs of the Accounting Referee shall be borne entirely by the
party which does not have its position selected by the Accounting Referee. The
determination of the Accounting Referee shall be final, conclusive and binding
on the parties and shall be enforceable in any court having jurisdiction.
     (d) Buyer and Sellers agree that they will, and cause their respective
independent accountants to and the Partnership Group to, cooperate and assist in
the preparation of the Closing Date Balance Sheet, the calculation of the
Working Capital and, if applicable, the reviews referred to in this
Section 2.03, including making available, to the extent necessary, books,
records, work papers and personnel of the Partnership Group.
Section 2.04. Adjustment of the Purchase Price.
     (a) If the Estimated Working Capital exceeds the Final Working Capital (as
defined below), Sellers shall pay to Buyer, as an adjustment to the Purchase
Price, in the manner and with interest as provided in Section 2.04(b), the
amount of such excess. If the Final Working Capital exceeds the Estimated
Working Capital, then Buyer shall pay to Sellers as an adjustment to the
Purchase Price, in the manner and with interest as provided in Section 2.04(b),
the amount of such excess. The “Final Working Capital” means the Working Capital
(i) as shown in Buyer’s calculation delivered pursuant to Section 2.03(a), if no
notice of disagreement with respect thereto is duly delivered pursuant to
Section 2.03(b); or (ii) if such a notice of disagreement is delivered, (A) as
agreed by Buyer and Sellers pursuant to Section 2.03, or (B) in the absence of
such agreement, as determined by the Accounting Referee pursuant to
Section 2.03(c); provided that in no event shall the Final Working Capital be
less than Buyer’s calculation of the Working Capital delivered pursuant to
Section 2.03(a) or more than Sellers’ calculation of the Working Capital
delivered pursuant to Section 2.03(b).
     (b) Any payment pursuant to Section 2.04(a) shall be made within five days
after the Final Working Capital has been determined (x) in the case of payments
made by Buyer, by delivery by Buyer of immediately available funds, pro rata to
each Seller in accordance with the percentages specified in the Payment Schedule
and on a basis consistent with Section 2.02(a), and to the same bank designated
by each such Seller for any cash Closing payments made pursuant to
Section 2.02(a), or if no bank was specified, then by certified or official bank
check payable in immediately available funds to the order of such Seller, or
(y) in the case of payments made by Sellers, by delivery from Sellers (pro rata
from each Seller in accordance with the percentages specified in the Payment
Schedule and on a basis consistent with Section 2.02(a) (including utilizing the
Common Unit value established thereunder)) in either immediately available funds
or Common Units, and in the case of cash payments to an account previously
designated by Buyer. Payments made pursuant to Section 2.04(a) shall bear cash
interest at the rate of 6% per annum from the Closing Date to the date of
payment.
Section 2.05. Title Defects.
     (a) (i) Buyer may seek to cause LandAmerica Commercial Services, Dallas,
Texas (the “Title Company”) to deliver to Buyer a commitment for a title
insurance policy in favor of Buyer with respect to the Real Property leased by
Waskom and comprising Waskom’s gas processing plant located in Waskom, Texas as
more fully described, by a full and complete legal description, in Schedule
2.05(a)(1) hereto (the “Waskom Site”), such

9



--------------------------------------------------------------------------------



 



policy to be a standard form Texas title insurance policy in favor of Buyer
insuring Waskom’s leasehold interest in the Waskom Site (the “Waskom Title
Policy”). Buyer shall be responsible for the payment of all costs and expenses
associated with the issuance of the Waskom Title Policy and Sellers shall use
their commercially reasonable efforts to deliver to the Title Company any
affidavits, agreements or other documents or assurances reasonably necessary to
cause the issuance of the Waskom Title Policy. Buyer agrees that it will not
delay the Closing, if all other conditions to the occurrence of the Closing
shall have then been satisfied in accordance with the provisions of this
Agreement, due to the unavailability of such title commitment provided that the
provisions of this sentence shall not restrict Buyer’s ability to object to
Title Defects pursuant to Section 2.05(b) below.
          (i) Buyer may seek to cause a Texas registered and licensed
professional surveyor identified by Buyer to deliver to Buyer a current survey
with respect to the Waskom Site to meet the requirements of the Minimum Standard
Detail Requirements for ALTA/ACSM Land Title Surveys jointly established by the
American Land Title Association, the American Congress on Surveying and Mapping
and the National Society of Professional Surveyors. Buyer agrees that it will
not delay the Closing, if all other conditions to the occurrence of the Closing
shall have then been satisfied in accordance with the provisions of this
Agreement, due to the unavailability of such survey within the time frame
specified above, provided that the provisions of this sentence shall not
restrict Buyer’s ability to object to any Title Defects pursuant to
Section 2.05(b) below.
     (b) As soon as reasonably practicable following the date of this Agreement,
and in no event later than 15 Business Days prior to the Closing Date, Buyer
shall deliver to Sellers written notices identifying each matter that it
believes in good faith to be a Title Defect, together with a reasonable, good
faith estimate of the associated Title Defect Amount for each such alleged Title
Defect, and reasonable written documentation to support Buyer’s claims of each
such Title Defect (the “Title Defect Notice”). In order for Sellers to review
the alleged Title Defects listed in the Title Defect Notice, Buyer will provide
to Sellers and their representatives copies of any documents used to determine
the existence of a Title Defect and the estimated Title Defect Amount.
     (c) If Sellers disagree with the existence of a Title Defect or the
associated Title Defect Amount, then Sellers shall notify Buyer of such
disagreement in writing (a “Notice of Disagreement”) within 5 Business Days
after their receipt of the applicable Title Defect Notice. Such Notice of
Disagreement shall specify in reasonable detail Sellers’ grounds for such
disagreement, the Title Defect Amount estimated by Sellers therefore, or both,
as the case may be. To the extent Sellers do not contest a Title Defect or a
Title Defect Amount in a Notice of Disagreement within 5 Business Days after
receipt of the applicable Title Defect Notice, Sellers shall be deemed to have
accepted the existence of such Title Defect or Title Defect Amount, which shall
be final, binding and conclusive for all purposes hereunder.
     (d) If a Notice of Disagreement is timely provided by Sellers, Buyer and
Sellers shall use commercially reasonable efforts for a period of 3 Business
Days after delivery of such Notice of Disagreement (or such longer period as
they may mutually agree) to resolve any disagreements with respect to the
existence of any Title Defect or Title Defect Amount contested in the Notice of
Disagreement. If, at the end of such period, they are unable to resolve such
disagreements, then, upon the written request of either party, Sellers and Buyer
agree that they will turn the dispute over to an independent, experienced real
estate attorney who is practicing law with a regional law firm that is
nationally recognized in the midstream oil and gas industry, that is mutually
agreed upon by Sellers and Buyer (the “Title Defect Arbitrator”), to resolve any
remaining disagreements.
     (e) The Title Defect Arbitrator shall determine as promptly as practicable
(but in any event within 10 Business Days) following the date on which such
dispute is referred to the Title Defect Arbitrator the existence of any alleged
Title Defect or the disputed Title Defect Amount, as the case may require,
identified in the Notice of Disagreement and not previously resolved by the
parties. Each party shall set forth in writing its position regarding the
existence of each alleged Title Defect and Title Defect Amount referred to the
Title Defect Arbitrator for resolution, and the Title Defect Arbitrator shall be
required to select the position of either one party or the other with respect to
each such Title Defect or Title Defect Amount, as the case may require. The
costs of the Title Defect Arbitrator shall be allocated by the Title Defect
Arbitrator between the parties based upon the positions on the Title Defects
asserted by the parties ultimately selected by the Title Defect Arbitrator. The
determination of the Title Defect Arbitrator shall be final, conclusive and
binding on the parties and shall be enforceable in any court having
jurisdiction.

10



--------------------------------------------------------------------------------



 



     (f) As used in this Agreement, an “Agreed-Upon Title Defect” shall mean any
of (i) a Title Defect that is not contested under any Notice of Disagreement,
(ii) a Title Defect that is mutually agreed upon or deemed agreed upon by Buyer
and Sellers or (iii) a Title Defect recognized as such by determination of the
Title Defect Arbitrator pursuant to Section 2.05(e) above. An “Agreed-Upon Title
Defect Amount” shall mean any of (i) a Title Defect Amount that is not contested
under any Notice of Disagreement, (ii) a Title Defect Amount that is mutually
agreed upon or deemed agreed upon by Buyer and Sellers or (iii) a Title Defect
Amount recognized in a determination of the Title Defect Arbitrator pursuant to
Section 2.05(e) above.
     (g) At Closing, the Purchase Price shall be reduced by the amount of all
Agreed-Upon Title Defect Amounts. In the event there is any dispute as to any
Title Defect or Title Defect Amount which has not been resolved by the Title
Defect Arbitrator prior to Closing, the Closing shall be delayed until the Title
Defect Arbitrator has made a determination with respect to such Title Defect or
Title Defect Amount. In addition, if the total of the aggregate Agreed-Upon
Title Defect Amounts exceeds $5,000,000, then either Buyer or Sellers,
respectively, may terminate this Agreement and the Earnest Money shall be paid
by the Escrow Agent to Buyer.
Section 2.06. Allocation of Purchase Price. At least 15 days before the Closing,
Buyer shall deliver to Sellers a statement (the “Allocation Statement”),
allocating the Purchase Price (plus the liabilities of the Partnership Group to
the extent properly taken into account under Section 1060 of the Code) among the
assets of the Partnership Group in accordance with Section 1060 of the Code. If
within 10 days after the delivery of the Allocation Statement Sellers notify
Buyer in writing that Sellers object to the allocation set forth in the
Allocation Statement, Buyer and Sellers shall use commercially reasonable
efforts to resolve such dispute prior to Closing. In the event that Buyer and
Sellers are unable to resolve such dispute prior to Closing, Buyer and Sellers
shall jointly retain the tax group of a nationally recognized “Big 4” accounting
firm that does not provide tax or audit services to Buyer, the Partnership
Group, the Joint Ventures or any Seller (the “Tax Allocation Referee”) to
resolve the disputed items. Upon resolution of the disputed items, the
allocation reflected on the Allocation Statement shall be adjusted to reflect
such resolution. The costs, fees and expenses of the Tax Allocation Referee
shall be borne equally by Buyer and Sellers. Upon resolution of the disputed
items, the allocation reflected on the Allocation Statement shall be adjusted to
reflect such resolution. Sellers and Buyer agree to (i) be bound by the
Allocation Statement and (ii) act in accordance with the Allocation Statement in
the preparation, filing and audit of any Return (including filing Form 8594, if
applicable, with its federal income Tax Return for the taxable year that
includes the date of the Closing).
Section 2.07. Earnest Money. Contemporaneous with Buyer’s execution of this
Agreement, Buyer shall post with Bank of New York Trust Company of Florida,
N.A., as escrow agent (the “Escrow Agent”), an amount equal to $5,000,000 (the
“Earnest Money”), pursuant to the terms of the Escrow Agreement attached hereto
as Exhibit A (the “Escrow Agreement”). In the event the Closing occurs, the
Earnest Money shall be paid by the Escrow Agent to the Sellers in accordance
with Section 2.02(a) and credited against the amount to be paid by Buyer to
Sellers pursuant to Section 2.02(a). If the Closing does not occur, the Earnest
Money shall be paid by the Escrow Agent to the Partnership or paid by the Escrow
Agent to Buyer in accordance with the remaining provisions of this Section 2.07.
In the event Buyer breaches this Agreement by failing or refusing to close the
transaction contemplated hereby on the Closing Date and each of the conditions
contained in Sections 9.01 and 9.02 (other than the condition set forth in
Section 9.02(f)) otherwise has been either fulfilled (or was capable of being
fulfilled, absent Buyer’s breach, in the case of the condition in
Section 9.01(c)), or waived, the Escrow Agent shall pay the Earnest Money to the
Partnership as damages. In addition, in the event Buyer does not close solely on
account of a failure of the condition in Section 9.02(f) to be satisfied, the
Escrow Agent shall pay the Earnest Money to the Partnership as damages. In all
other circumstances, including in the event where Buyer terminates this
Agreement pursuant to Section 2.05(g), the Earnest Money shall be paid by the
Escrow Agent to Buyer. The Earnest Money shall be invested by the Escrow Agent
pursuant to the terms of the Escrow Agreement and any investment income thereon
shall be payable to Buyer or as otherwise directed by Buyer.
Section 2.08. Additional Damage Payment. In the event Section 2.07 requires the
Escrow Agent to pay the Earnest Money to the Partnership as damages, the Buyer
shall also pay to the Partnership, as damages, such additional amount, if any,
that represents the sum of (a) the excess of: (i) the increased tax liability of
Partnership (i.e., the increase in the Tax accrual on the Partnership’s books
and records) as a result of the Appraisal, over (ii) the Earnest Money amount
and (b) any amount expended, or required to be expended, by the Partnership or
Sellers to procure, or cancel procurement of: (x) the June Financial Statements
or other financial statements discussed in Section 7.14, (y) the Appraisal, and
(z) the Insurance Policy. It is expressly agreed and acknowledged by all parties
that nothing

11



--------------------------------------------------------------------------------



 



in this Section 2.08 or in Section 2.07 should be construed to limit the
remedies of Sellers under Section 10.02, including the ability to recover any
additional damages from Buyer in the event of Buyer’s breach of this Agreement,
except in the event Buyer does not close solely on account of a failure of the
condition in Section 9.02(f) to be satisfied, in which case the remedies
provided in this Section 2.08 and in Section 2.07 shall be the exclusive
remedies of the Partnership and Sellers.
ARTICLE 3
Representations and Warranties of Sellers
     Except as set forth in the Schedules hereto, (i) each Seller, severally
only with respect to itself, with respect to the representations and warranties
in Sections 3.02, 3.03, 3.04, 3.06 and 3.29, and (ii) the Partnership, with
respect to the representations and warranties in Sections 3.01, 3.05 and 3.07 to
3.28 of this Article 3, represents and warrants to Buyer as of the date hereof
that:
Section 3.01. Existence and Power. The Partnership as a limited partnership and
the General Partner as a limited liability company, as well as the Subsidiaries
and the Joint Ventures as either corporations, limited liability companies or
partnerships, are duly organized, validly existing and in good standing under
the laws of Texas and they and/or the Partnership Group have all powers and all
governmental licenses, authorizations, permits, consents and approvals required
to carry on its business as now conducted and to own, lease, and operate all
properties and assets now owned, leased or operated by it, except for those
licenses, authorizations, permits, consents and approvals the absence of which
would not be material to the conduct of the Business. Each of the Partnership,
the General Partner, the Subsidiaries and the Joint Ventures is duly qualified
to do business as a foreign Person and is in good standing in each jurisdiction
where such qualification is necessary, except for those jurisdictions where
failure to be so qualified would not, individually or in the aggregate, have a
Material Adverse Effect.
Section 3.02. Sellers Authorization. The execution, delivery and performance by
such Seller of this Agreement and the consummation of the transactions
contemplated hereby are within such Seller’s powers and have been duly
authorized by all necessary action on the part of such Seller. This Agreement
constitutes a valid and binding agreement of such Seller.
Section 3.03. Governmental Authorization. The execution, delivery and
performance by such Seller of this Agreement and the consummation of the
transactions contemplated hereby require no action, notice, filing,
authorization, consent, waiver or approval by or in respect of, a Governmental
Authority other than (i) compliance with any applicable requirements of the HSR
Act and (ii) any such action, notice, filing, authorization, consent, waiver or
approval, as to which the failure to make or obtain would not have a Material
Adverse Effect.
Section 3.04. Noncontravention. The execution, delivery and performance by such
Seller of this Agreement and the consummation of the transactions contemplated
hereby do not and will not (i) violate the certificate of incorporation,
certificate of organization, limited partnership or limited liability company
operating agreement of such Seller or the Partnership Group or the Joint
Ventures, (ii) assuming compliance with the matters referred to in Section 3.03,
violate any Applicable Law that is material to the business of such Seller or
the Partnership Group or the Joint Ventures or their respective assets,
(iii) except as disclosed in Schedule 3.04 or as to matters which would not
reasonably be expected to be material to the Business, require any
authorization, consent, waiver, or approval, or other action by any Person
under, constitute a default under, or give rise to any right of termination,
modification, cancellation or acceleration of any right or obligation of such
Seller or the Partnership Group or the Joint Ventures or to a loss of any
benefit to which such Seller or the Partnership Group or any Joint Venture is
entitled under any provision of any agreement, contract, lease, license,
instrument, decree, judgment or other arrangement binding upon such Seller or
the Partnership Group or any Joint Venture, or (iv) result in the creation or
imposition of any Lien on any asset of the Partnership Group or any Joint
Venture, except for any Permitted Liens.
Section 3.05. Capitalization.
     (a) The Interests, all of which are held by the Sellers, together with the
outstanding general partner interests of the Partnership, all of which are held
by the General Partner, and the outstanding capital stock or membership
interests of each of the Subsidiaries, all of which are held by the Partnership,
directly or indirectly, constitute all of the outstanding capital stock,
membership and partnership interests of the Partnership Group.

12



--------------------------------------------------------------------------------



 



     (b) All outstanding capital stock, membership interests and partnership
interests of the Partnership Group have been duly authorized and validly issued
and are fully paid and non-assessable and issued free from any violation of, or
subject to, any preemptive rights or rights of subscription. Except as set forth
in Schedule 3.05(b), there are no outstanding (i) securities or interests of the
Partnership Group (other than the Interests, as defined herein, the outstanding
general partner interests of the Partnership held by the General Partner and the
outstanding capital stock or membership interests of the Subsidiaries held by
the Partnership, directly or indirectly), (ii) securities or interests of the
Partnership Group convertible into or exchangeable for Interests or other
securities of the Partnership Group, or (iii) options or other rights to acquire
from the Partnership Group, or other obligations of the Partnership Group to
issue, any equity interests, voting securities or securities convertible into or
exchangeable for equity interests or voting securities of the Partnership Group
(the items in clauses 3.05(b)(i),(ii) and (iii) being referred to collectively
as the “Partnership Securities”). There are no outstanding obligations of the
Partnership Group to repurchase, redeem or otherwise acquire any Partnership
Securities.
     (c) Except as set forth in Schedule 3.05(c), no outstanding equity
interests or capital stock, or interest or stock issuable upon exercise or
exchange of any outstanding options, warrants, or rights, or other interests or
stock issuable by any member of the Partnership Group, are subject to any
preemptive rights, rights of first refusal, or other rights to purchase such
interests or stock (whether in favor of any member of the Partnership Group or
any other Person) pursuant to any agreement or commitment of any member of the
Partnership Group, all of which shall have been waived in writing in connection
with the transactions contemplated by this Agreement.
     Section 3.06. Ownership of Interests. On the Closing, (i) each Seller will
be the record and beneficial owner of the Interests listed next to such Seller’s
name on Annex A, free and clear of any Lien, (ii) each Seller will transfer and
deliver to Buyer at the Closing good and valid title to such Interests free and
clear of any Lien, and (iii) the Interests listed on Annex A will constitute
100% of the outstanding Equity Securities of the Partnership and the General
Partner.
Section 3.07. Subsidiaries; Investments.
     (a) (i) Each Subsidiary is duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization, and (ii) each
Subsidiary has all powers and all governmental licenses, authorizations,
permits, consents and approvals required to carry on its business as now
conducted, except for those licenses, authorizations, consents and approvals the
absence of which would not be material to the Business. All Subsidiaries and
their respective jurisdictions of organization are identified on Schedule 3.07.
     (b) All of the outstanding capital stock or membership interests of each
Subsidiary are owned by the Partnership, directly or indirectly, free and clear
of any Lien and have been duly authorized, validly issued and is fully paid and
nonassessable.
     (c) Except as set forth on Schedule 3.07 with respect to the Joint Ventures
and the Partnership’s ownership of the Subsidiaries, the Partnership Group does
not own beneficially or of record, or have any ownership or similar interest in,
any Equity Securities of any Person, and does not have an Investment of any kind
in any Person. All of the Equity Securities listed on Schedule 3.07 have been
duly authorized, are validly issued and are fully paid and nonassessable and
owned by the Partnership free and clear of all Liens (other than Permitted
Liens) or restrictions on transfer of any kind. None of the Equity Securities
listed on Schedule 3.07 have been issued in violation of, or subject to, any
preemptive rights or rights of subscription. The financial statements relating
to any Person in which the Partnership Group holds Equity Securities as
disclosed on Schedule 3.07 are not required pursuant to GAAP to be consolidated
in the Financial Statements.
     (d) Except as set forth on Schedule 3.07, neither the Sellers, on account
of their Interests, nor the Partnership Group, on account of their ownership
interests in the Joint Ventures or otherwise, is under any obligation to make
any loans, advances or capital contributions to, or become a borrower or
guarantor or be otherwise liable with respect to any debts, liabilities or
obligations of, any of the Joint Ventures nor is any such Joint Venture
similarly obligated with respect to the Sellers or the Partnership Group.
Section 3.08. Financial Statements. The audited consolidated financial
statements — including balance sheet, consolidated statement of income,
shareholders’ equity, and cash flows — of Prism Gas, the predecessor-in-interest
to

13



--------------------------------------------------------------------------------



 



the Partnership, and its subsidiaries (which consist solely of the Subsidiaries)
as of and for the years ended December 31, 2000, 2001, 2002, 2003, and 2004,
attached hereto as Schedule 3.08(a) (the “Audited Financial Statements”),
present fairly the financial position of Prism Gas and its subsidiaries as of
the dates indicated, and the results of operations for the indicated periods in
conformity with GAAP, consistently applied (except as may be indicated in the
notes thereto). In addition, the unaudited consolidated financial statements
(the “Unaudited Financial Statements”, and together with the Audited Financial
Statements, the “Financial Statements”) — including balance sheet (the “Latest
Balance Sheet”), statements of operations, cash flows, and partners’ capital —
of the Partnership and Subsidiaries as of and for the period ended May 31, 2005
(the “Latest Balance Sheet Date”), attached hereto as Schedule 3.08(b), present
fairly the financial position of the Partnership and Subsidiaries as of the
Latest Balance Sheet Date, and the results of operations for the period from
January 1, 2005 to the Latest Balance Sheet Date in conformity with GAAP,
consistently applied, except that the Unaudited Financial Statements, including
the Latest Balance Sheet, are unaudited and are subject to normal recurring
year-end adjustments and the absence of footnotes. The year-end adjustments for
the Partnership Group’s annual financial statements for its 2002, 2003 and 2004
fiscal years are as specified in Schedule 3.08(c). The Financial Statements
(i) are true, accurate, correct and complete and in accordance with the books
and records of the Partnership Group, (ii) represent bona fide transactions
effected in the ordinary course of business, and (iii) do not reflect any
write-ups, write-downs or material adjustments that are not otherwise disclosed.
Attached hereto as Schedule 3.08(d) for each Joint Venture are unaudited
financial statements — including balance sheet, statement of income, and cash
flows — as of and for the year ended December 31 of each of the years in which
the Partnership Group owned an interest in such Joint Venture, and as of and for
the five months ended May 31, 2005 (collectively, the “Joint Venture Financial
Statements”). The Joint Venture Financial Statements are unaudited and present
fairly the respective financial position and results of operation for each of
the Joint Ventures in accordance with GAAP, consistently applied, as of and for
the periods presented, except that (i) the Joint Venture Financial Statements as
of and for the five months ended May 31, 2005 and all Joint Venture Financial
Statements of Matagorda and Pipe have not been prepared in conformity with GAAP,
and (ii) in the case of such May 31, 2005 Joint Venture Financial Statements,
such financial statements are subject to normal recurring year-end adjustments
and the absence of footnotes. The year-end adjustments for the Joint Ventures’
annual financial statements attached as Schedule 3.08(d) for the fiscal years
thereof are as specified in Schedule 3.08(e). The Joint Venture Financial
Statements (i) are true, accurate, correct and complete and in accordance with
the books and records of each Joint Venture, (ii) represent bona fide
transactions effected in the ordinary course of business, and (iii) do not
reflect any write-ups, write-downs or material adjustments that are not
otherwise disclosed. Each member of the Partnership Group and each Joint
Venture, except as otherwise detailed on Schedule 3.08(f), maintains a system of
internal accounting controls required under GAAP that provides reasonable
assurance regarding the reliability of financial reporting and the preparation
of financial statements for external purposes, including policies and procedures
that (i) pertain to the maintenance of records that in reasonable detail
accurately and fairly reflect the transactions and dispositions of the assets of
such entity, (ii) provide reasonable assurance that transactions are recorded as
necessary to permit preparation of financial statements in accordance with GAAP
and that receipts and expenditures are being made only in accordance with the
authorization of management, and (iii) provide reasonable assurance regarding
prevention or timely detection of unauthorized acquisition, use or disposition
of assets that could have a material effect on financial statements. In
addition, when delivered pursuant to Section 7.14(b), the June Financial
Statements will present fairly the financial position of the Partnership and the
Subsidiaries as of the dates indicated therein, including any required
adjustment to the Tax payable accrual reflected on the Latest Balance Sheet as a
result of the Appraisal pursuant to Section 7.15, and the results of operations
for the periods presented therein in conformity with GAAP, consistently applied,
except that such June Financial Statements are unaudited and are subject to
normal recurring year-end adjustments and the absence of footnotes. When
delivered, the June Financial Statements will (i) be true, accurate, correct and
complete and in accordance with the books and records of the Partnership Group,
(ii) represent bona fide transactions effected in the ordinary course of
business, and (iii) not reflect any write-ups, write-downs or material
adjustments that are not otherwise disclosed.
Section 3.09. Absence of Certain Changes. Except as disclosed in Schedule 3.09
or as expressly contemplated by this Agreement, since December 31, 2004, the
business of the Partnership Group and the Joint Ventures has been conducted in
the ordinary course consistent with past practices and since December 31, 2004
in the case of subsections (a) through (c) and (e) through (j), and since the
latest Balance Sheet Date in the case of subsections (d) and (k), there has not
been:
     (a) a Material Adverse Effect;

14



--------------------------------------------------------------------------------



 



(b) any repurchase, redemption or other acquisition by the Partnership Group or
the Joint Ventures of any outstanding Interests or other securities of the
Partnership Group or the Joint Ventures;
(c) any amendment of any material term of any outstanding security of the
Partnership Group or the Joint Ventures, or any issuance of additional equity
securities or grant of any option, warrant or right to acquire any equity
securities or issue any security convertible into or exchangeable for equity
securities;
(d) any incurrence, creation, renewal, assumption or guarantee by the
Partnership Group or the Joint Ventures of any (i) indebtedness for borrowed
money, (ii) capitalized lease arrangement, (iii) hedging transactions, or
(iv) operating lease arrangements, in any case other than in the ordinary course
of business consistent with past practices and in all cases not in excess of
$500,000 in the aggregate;
(e) any making of any loan, advance or capital contributions to, or investment
in, any Person other than loans, advances or capital contributions to or
investments made in the ordinary course of business consistent with past
practices;
(f) any transaction or commitment made, including any capital expenditure or any
contract or agreement entered into by the Partnership Group or the Joint
Ventures relating to its assets or business, in either case, material to the
Partnership Group or the Joint Ventures, taken as a whole, other than
transactions and commitments in the ordinary course of business consistent with
past practices and those contemplated by this Agreement;
(g) any material change in any method of accounting or accounting practice by
the Partnership Group or the Joint Ventures except for any such change required
by reason of a concurrent change in GAAP;
(h) any (i) employment, deferred compensation, severance, retirement or other
similar agreement entered into with any director, officer or employee of the
Partnership Group or the Joint Ventures (or any amendment to any such existing
agreement), (ii) grant of any severance or termination pay to any director,
officer or employee of the Partnership Group or the Joint Ventures, or
(iii) change in compensation or other benefits payable to any director, officer
or employee of the Partnership Group or the Joint Ventures to any severance or
retirement plans or policies thereof, in each case other than in the ordinary
course of business consistent with past practices;
(i) any (i) change in accounting method, (ii) closing agreement (as defined in
Section 7121 of the Code) or settlement of a material Tax liability entered into
that affects the Partnership Group or the Joint Ventures, (iii) sale or other
disposition of assets that is subject to the installment method or has been
treated as an open transaction, (iv) change in a Tax election, or (v) amendment
to a Return filed by the Partnership Group or the Joint Ventures;
(j) any transfer, assignment or encumbrance of any material asset of the
Partnership Group or the Joint Ventures, other than the Permitted Liens; or
(k) any capital expenditure individually in excess of $50,000 and not to exceed
$100,000 in the aggregate in the case of all capital expenditures, other than
for capital expenditures related to projects set forth on Schedule 5.01(d).
Section 3.10. Intercompany Accounts. Schedule 3.10 contains a complete list of
all intercompany balances and liabilities as of the Latest Balance Sheet Date
between or among Sellers and their Affiliates, on the one hand, and the
Partnership Group and the Joint Ventures, on the other hand. Since the Latest
Balance Sheet Date, there has not been any accrual of liability by the
Partnership Group or the Joint Ventures to Sellers or any of their Affiliates or
other transaction between the Partnership Group or the Joint Ventures and
Sellers and any of their Affiliates, except in the ordinary course of business
of the Partnership Group or the Joint Ventures consistent with past practices or
as provided in Schedule 3.10. Except as disclosed on Schedule 3.10, each of the
liabilities and balances listed on Schedule 3.10 was incurred or engaged in on
an arm’s length basis. All settlements of intercompany balances and liabilities
between Sellers and their Affiliates, on the one hand, and the Partnership Group
and the Joint Ventures, on the other hand, have been made, and all allocations
of intercompany expenses have been applied, on arms-length

15



--------------------------------------------------------------------------------



 



terms. All of the balances and liabilities listed on Schedule 3.10, or
intercompany balances and liabilities incurred between the Latest Balance Sheet
Date and the Closing Date as between the Sellers and their Affiliates, on the
one hand, and the Partnership Group and the Joint Ventures, on the other hand,
will be settled prior to the Closing.
Section 3.11. Material Contracts. Schedule 3.11 discloses any agreements,
contracts, plans, leases, arrangements or commitments binding upon any member of
the Partnership Group or the Joint Ventures that provide for payment, or
delivery of assets or services, with obligations for payment of amounts in
excess of $100,000 on an annual basis. Such disclosed items represent at least
80% of the annualized revenue stream of the Partnership Group. Schedule 3.11
also discloses (i) any agreement pursuant to which any member of the Partnership
Group or the Joint Ventures is entitled to indemnification from a third party
including, without limitation, with respect to breached representations or
warranties, breached covenants and/or environmental matters or conditions, and
(ii) whether any indemnification claims have been asserted or are contemplated
thereunder, including with respect to asserted claims, the disposition of such
claims. Each agreement, contract, plan, lease, arrangement or commitment
required to be disclosed pursuant to this Section is a valid and binding
agreement of the Partnership Group or the Joint Ventures, as the case may be,
and is in full force and effect, and none of the Partnership Group or the Joint
Ventures or, to the Knowledge of Sellers, any other party thereto is in default
or breach in any respect under the terms of any such agreement, contract, plan,
lease, arrangement or commitment, except for any such defaults or breaches which
would not reasonably be expected to have a Material Adverse Effect.
Section 3.12. Litigation. Except as disclosed on Schedule 3.12 there is no
action, claim, suit, investigation or proceeding pending against, or to the
Knowledge of Sellers, threatened against or affecting, Sellers, the Partnership
Group or the Joint Ventures or any of their respective properties before any
court or arbitrator or any governmental body, agency or official which is
reasonably likely to have a Material Adverse Effect.
Section 3.13. Compliance with Laws and Court Orders. Neither the Partnership
Group, the Joint Ventures nor, to the Seller’s Knowledge, Administaff with
respect to the employment of the Partnership Group’s employees or the Employee
Plans, is in violation of, or has received any written notice of any violation
of or, to the Knowledge of Sellers, is under investigation with respect to or
has been threatened to be charged with any violation of, any applicable law,
rule, regulation, judgment, injunction, order or decree, except for violations
that have not had and would not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect. Schedule 3.13 lists all permits and
licenses held by the Partnership Group and the Joint Ventures with respect to
the operation of the business of the Partnership Group and the Joint Ventures
and, to the Knowledge of Sellers, there are no other permits or licenses
required to own and operate the business of the Partnership Group or the Joint
Ventures in the manner in which the respective business is currently owned and
operated (collectively, “Permits”).
Section 3.14. Intellectual Property.
     (a) Schedule 3.14(a) contains a list of all registrations and applications
for registration and other material Intellectual Property Rights included in the
Partnership Intellectual Property Rights or material to the Joint Ventures.
     (b) Schedule 3.14(b) sets forth a list of (i) all agreements as to which
the Partnership Group is a party and pursuant to which any Person is authorized
to use any material Partnership Intellectual Property Right and (ii) all
agreements to which the Partnership Group is a party and pursuant to which the
Partnership Group has a license or right to use Intellectual Property Rights of
a third party. Schedule 3.14(b) also sets forth similar agreements with respect
to Intellectual Property Rights pertaining to the Joint Ventures.
     (c) No Partnership Intellectual Property Right or material Intellectual
Property Right of the Joint Ventures or, to the Knowledge of Sellers, any
Intellectual Property Rights licensed to the Partnership Group or the Joint
Ventures, is subject to any outstanding judgment, injunction, order, decree or
agreement restricting the use thereof by the Partnership Group or the Joint
Ventures or restricting the licensing thereof by the Partnership Group or the
Joint Ventures to any Person, except for any judgment, injunction, order, decree
or agreement which would not reasonably be expected to have a Material Adverse
Effect.

16



--------------------------------------------------------------------------------



 



     (d) To the Knowledge of Sellers and the Partnership Group, the conduct of
the business of the Partnership Group and the Joint Ventures as presently
conducted does not infringe upon, misappropriate, or otherwise violate the
Intellectual Property Rights of any third party.
Section 3.15. Insurance Coverage. Sellers have made available to Buyer, and have
included as Schedule 3.15 hereto, a list of, and true and complete copies of,
all insurance policies or binders and fidelity or performance bonds relating to
the assets, business, operations, employees, officers or directors of the
Partnership Group and the Joint Ventures, including the Environmental Policy,
together with a schedule of the material claims history of the Partnership Group
and the Joint Ventures under such policies and bonds since January of 2000.
Schedule 3.15 also list all claims which are presently contemplated under such
policies. There are no material claims by the Partnership Group or the Joint
Ventures pending under any of such policies or bonds as to which coverage has
been questioned, denied or disputed by the underwriters of such policies or
bonds or in respect of which such underwriters have reserved their rights. Each
such policy and bond is in full force and effect, and none of the Partnership
Group or the Joint Ventures is in breach of any material term of such policies
or bonds and, to the knowledge of the Sellers, no insurer or other party to any
such policy or bond is in breach of any material term thereof.
Section 3.16. Finders’ Fees. Other than RBC Capital Markets, whose fees and
expenses shall be paid by the Partnership, there is no investment banker,
broker, finder or other intermediary which has been retained by or is authorized
to act on behalf of Sellers or the Partnership Group who might be entitled to
any fee or commission in connection with the transactions contemplated by this
Agreement and Buyer shall not have any liability or obligation to pay any such
fees or expenses to any such Person.
Section 3.17. Employees. The Partnership has entered into an agreement with
Administaff (the “Administaff Agreement”) under which Administaff and the
Partnership Group are co-employers of the individuals performing services for
the Partnership Group. Sellers have provided a copy of the Administaff Agreement
to Buyer. Pursuant to the Administaff Agreement, Administaff is responsible for,
among other things, paying salaries and wages, complying with reporting and
payment of federal and state payroll taxes, and providing benefits to the
individuals performing services for the Partnership. Partnership has complied in
all material respects with its responsibilities under the Administaff Agreement,
no event of default has occurred or is continuing under the Administaff
Agreement and no claims for indemnity are pending or, to the Sellers’ Knowledge,
have been threatened thereunder. Schedule 3.17 sets forth a list of the
co-employees of the Partnership Group and Administaff by name, position or job
title, compensation (including bonus), date of hire, seniority date (if
different), and status (i.e. whether active or on leave of absence) (the
“Employees”).
Section 3.18. Employee Benefit Plans.
     (a) Schedule 3.18 sets forth a list of the Employee Plans sponsored and
maintained by Administaff in which the Employees participate (the “Administaff
Plans”). The Partnership Group is not a participating employer in the
Administaff Plans. The Partnership Group sponsors and maintains a 401(k) plan
and a severance program for the benefit of the Employees (the “Partnership Group
Plans”). The Joint Ventures do not sponsor or maintain any Employee Plans. With
respect to each Partnership Group Plan, Sellers have delivered to Buyer a true,
correct, and complete copy of (i) the plan documents; (ii) the most recent
opinion letter from the Internal Revenue Service related to the Partnership
Group’s 401(k) plan; and (iii) the annual reports required to be filed for the
three most recent plan years. The Partnership Group Plans have been maintained
in compliance in all material respects with the terms of such plans and all
Applicable Laws. The Partnership Group has made full and timely payment of all
contributions required to be made by it under each Partnership Group Plan,
except that all contributions which are so required to be made by the
Partnership Group to each Partnership Group Plan for any period ending prior to
the Closing, but which, if any, are not due by the date of the Closing, shall be
properly reserved or accrued in the appropriate financial statements. Except as
specifically set forth in Schedule 3.18, no officer, employee, consultant or
agent of the Partnership Group or the Joint Ventures is entitled to any
severance payments or other benefits on termination of employment or service
with the Partnership Group or any Joint Venture other than customary state
unemployment benefits. The Partnership Group Plans and the Administaff Agreement
will be terminated on or prior to the Closing Date as provided in Section 8.03.
     (b) During the past six years, the Partnership Group and the Joint Ventures
and their respective ERISA Affiliates have not made or been required to make,
directly or indirectly, contributions to any

17



--------------------------------------------------------------------------------



 



“multiemployer plan,” as defined in Section 3(37) of ERISA, or an employee
pension plan subject to Title IV of ERISA or Section 412 of the Code. The
Partnership Group and its ERISA Affiliates have paid and discharged promptly
when due all liabilities and obligations arising under ERISA or the Code of a
character which if unpaid or unperformed would result in the imposition of a
lien against the assets of the Partnership Group.
Section 3.19. Gas Regulatory Matters. The Partnership Group and each Joint
Venture is not subject to regulation under the Public Utility Holding Company
Act, as amended, or the Investment Company Act of 1940, as amended. The
Partnership Group and each Joint Venture is not subject to regulation under the
Natural Gas Act of 1938, as amended. Except as set forth on Schedule 3.19, no
portion of the assets of the Partnership Group or any Joint Venture are subject
to the jurisdiction of the Federal Energy Regulatory Commission under the
Natural Gas Act of 1938, the Natural Gas Policy Act of 1978 or the Interstate
Commerce Act.
Section 3.20. Tax Matters. Except as set forth in Schedule 3.20:
     (a) All material Tax returns, statements, reports and forms, including any
schedule or attachment (collectively, the “Returns”) required to be filed with
any taxing authority on or before the Closing Date by, or with respect to, the
Partnership Group, any entity for whose Tax any member of the Partnership Group
is liable (as a transferee or otherwise) or any Joint Venture have been timely
filed on or before the Closing Date, and all such Returns are true, correct and
complete in all material respects; (b) the Partnership Group, any entity for
whose Tax any member of the Partnership Group is liable (as a transferee or
otherwise) and each Joint Venture has paid all material Taxes due and payable on
or before the date hereof; (c) the charges, accruals and reserves for Taxes with
respect to the Partnership Group, any entity for whose Tax any member of the
Partnership Group is liable (as a transferee or otherwise) or each Joint Venture
reflected on the books of the Partnership Group or each Joint Venture, as
applicable, including any Tax payable accruals to be reflected in the June
Financial Statements, are adequate, under GAAP, to cover material Tax
liabilities accruing through the date thereof; provided that this representation
expressly excludes the charges, accruals and reserves on such books attributable
to the liquidation of Prism Gas on January 1, 2005; (d) there is no action,
suit, proceeding, investigation, audit or claim now proposed, pending or, to the
Knowledge of Sellers, threatened against or with respect to the Partnership
Group or any Joint Venture in respect of any material Tax or any Tax period; (e)
there are no Liens on the Interests or on any of the assets of the Partnership
Group or any Joint Venture that arose in connection with any failure (or alleged
failure) to pay any Tax, other than liens for Taxes not yet due and payable and
for which adequate provision has been made in, as applicable, the Financial
Statements or the Joint Venture Financial Statements, including the June
Financial Statements; (f) all material Tax withholding and deposit requirements
imposed on or with respect to the Partnership Group or any Joint Venture have
been satisfied in all material respects; (g) all material assets of the
Partnership Group or any Joint Venture have been included on the property tax
rolls of the Tax jurisdictions in which the property is located and there is no
omitted property in such jurisdictions; (h) none of the Partnership Group, any
Joint Venture or the Sellers have entered into a transaction that would be
reportable under Treasury Regulation section 1.6011-4 or any predecessor
thereto; (i) with the exception of Prism Gas, none of the Partnership Group nor
any Joint Venture has elected to be taxed as a corporation for Federal income
Tax purposes; and (j) Waskom has made a Section 754 election under the Code,
Waskom has not revoked such election and such election may not be revoked by
Waskom without the consent of the Partnership. For purposes of this Agreement,
“Tax” means any tax, governmental fee or other like assessment or charge of any
kind whatsoever (including, but not limited to, withholding on amounts paid to
or by any Person, real and personal property taxes, severance and similar taxes
and Real Property transfer taxes), together with any interest, penalty, addition
to tax or additional amount imposed by any Governmental Authority (domestic or
foreign) responsible for the imposition of any such tax, governmental fee,
assessment or charge.
Section 3.21. Environmental Matters. Except as disclosed on Schedule 3.21 and
except as to matters that would not reasonably be expected to have a Material
Adverse Effect:
     (a) (i) no written and pending notice, order, request for information,
complaint or penalty has been received by Sellers or the Partnership Group or
any Joint Venture, and (ii) there are no judicial, administrative or other third
party claims, demands, suits or proceedings pending or threatened, in the case
of each of (i) and (ii), which allege a violation of or liability under any
Environmental Law by the Partnership Group, any Joint Venture or any predecessor
to the Partnership Group or any Joint Venture;

18



--------------------------------------------------------------------------------



 



     (b) the Partnership Group and each Joint Venture is in compliance with
applicable Environmental Laws, have all Environmental Permits necessary for
their operations to comply with all applicable Environmental Laws and are in
compliance with the terms of such permits and with all other applicable
Environmental Laws; and
     (c) there has been no written environmental investigation, study or audit
conducted within the past five years by, on behalf of, or in the possession or
control of the Partnership Group or any Joint Venture of any property currently
or formerly owned, operated or leased by the Partnership Group or any Joint
Venture which has not been delivered or made available to Buyer prior to the
date hereof and is not listed on Schedule 3.21(c);
     (d) except as disclosed on Schedule 3.21(d), no Hazardous Substances have
been released, discharged, dumped or disposed of to (i) soil in amounts that
would reasonably be expected to impact groundwater or surface water,
(ii) groundwater, or (iii) surface water, in the case of each of (i), (ii) and
(iii), at, under, on or from real property currently or, to the Knowledge of
Sellers, formerly owned, leased, and/or operated by the Partnership Group or any
Joint Venture or that would otherwise violate Applicable Law; and
     (e) except as disclosed on Schedule 3.21(e), to the Knowledge of Sellers,
there is no Real Property where operations are inactive or discontinued as of
the date hereof.
Section 3.22. Preferential or Consent Rights. Except as listed on Schedule 3.22,
there are no preferential or similar rights permitting any Person to purchase
any portion of the assets held by the Partnership Group or any Joint Venture in
connection with the transactions contemplated hereby and all of such rights will
have been waived by the Closing Date.
Section 3.23. Letters of Credit; Bank Accounts. Except as set forth on the
Latest Balance Sheet (or as disclosed in the notes thereto) or as disclosed on
Schedule 3.23, no surety bonds, letters of credit, or cash collateral issued in
respect of any member of the Partnership Group is outstanding. Schedule 3.23
also lists all bank accounts, and lockboxes of the Partnership Group by
location, account number and authorized signatory thereto.
Section 3.24. Real Property.
     (a) Schedule 3.24(a) indicates which parcels of Real Property constitute
owned Real Property (the “Owned Real Property”), and sets forth an accurate and
complete (in all material respects) legal description of the Owned Real
Property. The Owned Real Property constitutes all of the real property owned by
the Partnership or any Joint Venture that is used or held for use in connection
with the Business. The Partnership and each Joint Venture, as applicable, is in
possession of all Owned Real Property. The Partnership Group and each Joint
Venture has good and indefeasible title in fee simple absolute to such Owned
Real Property, as applicable, free and clear of all Liens except for Permitted
Liens.
     (b) Schedule 3.24(b) indicates which parcels of Real Property constitute
leased Real Property (the “Leased Real Property”), and sets forth an accurate
and complete (in all material respects) legal description of the Leased Real
Property, except as indicated on Schedule 3.24(b). The Partnership Group or each
Joint Venture, as applicable, has a valid and subsisting leasehold estate and
the right to quiet enjoyment of the Leased Real Property, free and clear of all
Liens other than Permitted Liens. The Leased Real Property constitutes all Real
Property leased to the Partnership and the Joint Ventures that is used or held
for use in connection with the Business. The Real Property is sufficient to
permit the Business to operate in the historical ordinary cause of business.
     (c) There are no contracts affecting the title to or possession of any of
the Real Property other than those set out in Schedule 3.24(b).
     (d) Neither the whole nor any portion of the Real Property has been
condemned, requisitioned, or otherwise taken by any public authority, and no
notice of any such condemnation, requisition, or taking has been received by the
Partnership Group or the Joint Ventures. To Sellers’ Knowledge, no such
condemnation, requisition, or taking is threatened or contemplated. Sellers have
no Knowledge of any public improvements that may result in special assessments
against the Real Property.

19



--------------------------------------------------------------------------------



 



     (e)      (i) The Real Property is in compliance in all respects with all
applicable zoning, building, health and fire laws, (ii) the zoning of each
parcel of Real Property permits the existing improvements and the continuation
following consummation of the transactions contemplated hereby of the Business
as presently conducted thereon, (iii) the Partnership or each Joint Venture, as
applicable, has all licenses, certificates of occupancy, permits, and
authorizations required to conduct the Business as currently conducted by the
Partnership and the Joint Ventures on the Real Property, (iv) the Partnership
and the Joint Ventures have such easements and rights as are necessary to
conduct the Business as currently conducted by the Partnership and the Joint
Ventures on the Real Property, and (v) no fact or condition exists that has
resulted or is reasonably likely to result in the termination or impairment of
access to the Real Property or discontinuation of sewer, water, electric, gas,
telephone, waste disposal, or other utilities necessary to conduct the Business
on the Real Property.
     (f)      Sellers have delivered or made available to Buyer accurate,
correct, and complete (in all material respects) copies of all valid and
existing deeds, leases, mortgages, deeds of trust, certificates of occupancy,
existing title insurance policies, title reports and, surveys, and all
amendments thereof that are within Sellers’ or the Partnership’s or any Joint
Venture’s possession or control with respect to any Real Property.
Section 3.25. Tangible Personal Property. The inventory owned by the Partnership
Group and the Joint Ventures is in such amounts as are consistent with their
respective past practices and such inventory is saleable, and not obsolete or
defective. The Partnership Group and each Joint Venture, as applicable, is in
possession of and has good title to, or has valid leasehold interests in or
valid rights under contract to use, all tangible and intangible property
reflected on the balance sheets included in the Financial Statements and the
Joint Venture Financial Statements and tangible and intangible property acquired
since the Latest Balance Sheet Date, other than property disposed of since such
date in the ordinary course of business consistent with past practice. All such
tangible and intangible property is free and clear of all Liens, other than
Permitted Liens, and is in good working condition, ordinary wear and tear
excepted. Such tangible and intangible property is sufficient to permit the
Business to operate in the historical ordinary course of business.
Section 3.26. Absence of Undisclosed Liabilities. As of the date hereof and as
of the Closing Date, the Partnership Group and the Joint Ventures do not have
any material debts, liabilities or obligations of any kind or character (whether
fixed, contingent, existing or inchoate), except for (i) debts, liabilities and
obligations reflected on the Latest Balance Sheet, in the case of the
Partnership Group, and on the May 31, 2005 balance sheets included in the Joint
Venture Financial Statements, in the case of the Joint Ventures, (ii) continuing
obligations under contracts, and (iii) debts, liabilities and obligations
incurred by the Partnership Group and the Joint Ventures in the ordinary course
of business consistent with past practice since the date of the Latest Balance
Sheet and in compliance with the provisions set forth in Sections 3.09 and 5.01,
as applicable.
Section 3.27. Suspense Accounts. Sellers have previously made available to Buyer
a copy of all information in its possession relating to monies held in suspense
accounts.
Section 3.28. Accounts Receivable. The accounts receivable owed to the
Partnership Group as of May 31, 2005, as listed on the Latest Balance Sheet, and
accrued since that date through the Closing Date, are collectible in full less
any specifically applicable reserves established in accordance with GAAP and
consistent with past practice.
Section 3.29. Investment Representations. Each Seller who is taking delivery of
Common Units hereunder makes the following representations and warranties to and
agreements with Buyer in addition to those agreements specified in
Section 2.02(a):
     (a) Such Seller is an “accredited investor” within the meaning of federal
securities laws.
     (b) Such Seller has been provided with all of the information concerning
the business, operations, financial condition, results of operations and
prospects of Martin Midstream Partners LP (“MMLP”) and its subsidiaries and
affiliates, including information which is reflected in MMLP’s periodic filings
with the Securities and Exchange Commission, as is necessary for such Seller to
make an informed investment decision with respect to his, her or its taking
payment of all or a portion of his, her or its pro rata share of the Purchase
Price in the form of Common Units.

20



--------------------------------------------------------------------------------



 



     (c) Such Seller is of sufficient financial resources that he, she or it is
able bear the risks of ownership of such Common Units, including the complete
loss of value thereof.
     (d) Such Seller is taking such Common Units for investment purposes only
and not with a view to any distribution thereof within the meaning of federal
and state securities laws and will not make any such distribution without
complying with the provisions of Section 2.02(a).
     (e) If such Seller becomes an employee of Buyer or an affiliate of Buyer
following the Closing, he will abide by MMLP’s guidelines in effect from time to
time pertaining to trading in MMLP securities and the use of confidential MMLP
information, including the application from time to time whereby employee owners
of Common Units are prohibited from effecting any buy or sell transactions in
MMLP securities.
ARTICLE 4
Representations and Warranties of Buyer
Buyer represents and warrants to the Partnership and Sellers as of the date
hereof that:
Section 4.01. Existence and Power. Buyer is a limited partnership duly
organized, validly existing and in good standing under the laws of Delaware and
has all partnership powers and all material governmental licenses,
authorizations, permits, consents and approvals required to carry on its
business as now conducted except for those licenses, authorizations, permits,
consents and approvals the absence of which would not have a material adverse
effect on (a) the business, assets or results of operations of Buyer and its
subsidiaries, taken as a whole, or (b) the ability of Buyer to perform its
material obligations under this Agreement.
Section 4.02. Authorization. The execution, delivery and performance by Buyer of
this Agreement and the consummation of the transactions contemplated hereby are
within the powers of Buyer and have been duly authorized by all necessary action
on the part of Buyer. This Agreement constitutes a valid and binding agreement
of Buyer.
Section 4.03. Governmental Authorization. The execution, delivery and
performance by Buyer of this Agreement and the consummation of the transactions
contemplated hereby require no material action by or in respect of, or material
filing with, any governmental body, agency or official other than compliance
with any applicable requirements of the HSR Act.
Section 4.04. Noncontravention. The execution, delivery and performance by Buyer
of this Agreement and the consummation of the transactions contemplated hereby
do not and will not (i) violate the organizational documents of Buyer,
(ii) assuming compliance with the matters referred to in Section 4.03, violate
any applicable law, rule, regulation, judgment, injunction, order or decree or
(iii) require any consent or other action by any Person under, constitute a
default under, or give rise to any right of termination, cancellation or
acceleration of any right or obligation of Buyer, it being understood that the
failure of Buyer to receive any consent, waiver, approval or authorization
required or otherwise sought in connection with the documents set forth on
Schedule 4.04 shall not affect any of Buyer’s obligations under this Agreement.
Section 4.05. Purchase for Investment. Buyer is purchasing the Interests for
investment for its own account and not with a view to, or for sale in connection
with, any distribution thereof. Buyer (either alone or together with its
advisors) has sufficient knowledge and experience in financial and business
matters so as to be capable of evaluating the merits and risks of its investment
in the Interests and is capable of bearing the economic risks of such
investment.
Section 4.06. Litigation. Except as set forth on Schedule 4.06, there is no
action, suit, investigation or proceeding pending against, or to the knowledge
of Buyer threatened against or affecting, Buyer before any court or arbitrator
or any governmental body, agency or official which in any manner challenges or
seeks to prevent, enjoin, alter or materially delay the transactions
contemplated by this Agreement.

21



--------------------------------------------------------------------------------



 



Section 4.07. Finders’ Fees. In the event Buyer has retained an advisor,
investment banker, broker, finder or other intermediary in connection with the
transactions contemplated by this Agreement, Sellers shall not have any
liability or obligation to pay and shall not pay any such fees or expenses to
any such Person.
Section 4.08. Inspections. Buyer is an informed and sophisticated purchaser, and
has engaged expert advisors, experienced in the evaluation and purchase of
companies such as the Partnership Group as contemplated hereunder, provided that
the foregoing shall not impact the ability of Buyer to assert any
indemnification claims hereunder.
Section 4.09. Financing. Buyer will have, as of the Closing Date, sufficient
cash, available lines of credit or other sources of immediately available funds
to enable it to make payment of the Base Purchase Price and any other amounts to
be paid by it hereunder, it being understood that none of Buyer’s obligations
hereunder are conditioned upon obtaining financing.
ARTICLE 5
Covenants of Sellers
     Sellers agree that:
Section 5.01. Conduct of the Partnership Group. From the date hereof until the
Closing Date, Sellers shall cause the Partnership Group, and the Partnership
Group shall cause each Joint Venture, to conduct its businesses in the ordinary
course consistent with past practice. Without limiting the generality of the
foregoing, from the date hereof until the Closing Date, except as disclosed on
Schedule 5.01, without the prior written consent of Buyer, Sellers will not
permit the Partnership Group, nor will the Partnership Group permit any Joint
Venture to:
     (a) adopt or propose any change to any Partnership Group or Joint Venture
governance documents;
     (b) merge or consolidate with any other Person or acquire a material amount
of assets from any other Person;
     (c) sell, lease, license or otherwise dispose of or subject to any Lien
(other than Permitted Liens) any material assets or property except (i) pursuant
to existing contracts or commitments or (ii) otherwise in the ordinary course
consistent with past practices;
     (d) make any capital expenditure individually in excess of $50,000 and not
to exceed $100,000 in the aggregate in the case of all capital expenditures
without prior written consent of Buyer, other than for (i) capital expenditures
related to projects set forth on Schedule 5.01(d) or (ii) unanticipated capital
expenditures necessary for the business of the Partnership Group or the Joint
Ventures to operate in compliance with Applicable Law enacted after the date of
this Agreement;
     (e) terminate or materially amend any contracts with material customers or
suppliers;
     (f) hire as an employee, or extend offers of employment to any Person who
is entitled to receive $100,000 or more in compensation annually;
     (g) (i) amend or terminate any employment or severance agreement with any
officer or employee of the Partnership Group or any Joint Venture or (ii) change
the compensation or other benefits payable to any officer or employee of the
Partnership Group or any Joint Venture pursuant to any severance or retirement
plans or policies thereof, in each case other than in the ordinary course of
business consistent with past practices;
     (h) take any action that would jeopardize coverage of any member of the
Partnership Group under the AIG environmental insurance policy, policy number
PLS6192187 (the “Environmental Policy”), except for the filing in good faith of
claims under the Environmental Policy;
     (i) change an accounting method or Tax election, enter into a closing
agreement (as defined in Section 7121 of the Code) or settlement with respect to
Taxes, or file an amended Return;

22



--------------------------------------------------------------------------------



 



     (j) incur, create, renew, assume or guarantee any (i) indebtedness for
borrowed money, (ii) capitalized lease arrangement, (iii) hedging transactions,
or (iv) operating lease arrangements, in any case other than in the ordinary
course of business consistent with past practices and in all cases not in excess
of $500,000 in the aggregate; or
     (k) agree or commit to do any of the foregoing;
provided, however, that notwithstanding anything to the contrary in the
foregoing, the Sellers shall be permitted to cause the Partnership to make prior
to the Closing, and the Partnership shall be permitted to make prior to the
Closing, (i) transactional bonus payments to such Employees and in such amounts
as Sellers and the Partnership determine appropriate in their absolute
discretion; and (ii) severance payments to any Employees who are not Retained
Employees and are therefore terminated by the Partnership and not reemployed by
Buyer or an Affiliate on the Closing Date. Partnership shall supplementally
advise Buyer of the amounts and recipients of such bonuses in order that Buyer
may be fully informed of historical compensation arrangements with respect to
the employee workforce within the Business.
Section 5.02. Access to Information. From the date hereof until the Closing
Date, Sellers will (i) give, and will cause the Partnership Group to give, and
the Partnership Group will cause the Joint Ventures to give, Buyer, its counsel,
financial advisors, auditors and other authorized representatives reasonable
access to the offices, properties, books and records of the Partnership Group
and the Joint Ventures and to the books and records of Sellers relating to the
Partnership Group and the Joint Ventures, in each case during normal business
hours, (ii) furnish, and will cause the Partnership Group to furnish, and the
Partnership Group will cause the Joint Ventures to furnish, to Buyer, its
counsel, financial advisors, auditors and other authorized representatives such
financial and operating data and other information relating to the Partnership
Group and the Joint Ventures as such Persons may reasonably request, including
any and all contracts to which the Partnership Group or any Joint Venture is a
party, and (iii) instruct the employees, counsel and financial and environmental
representatives, advisors and agents of Sellers or the Partnership Group or the
Joint Ventures to cooperate with Buyer in its investigation of the Partnership
Group and the Joint Ventures, including by furnishing of books, records and
other information. Any investigation pursuant to this Section shall be conducted
in such manner as not to interfere unreasonably with the conduct of the business
of Sellers, the Partnership Group, the Joint Ventures or its representatives.
Notwithstanding the foregoing, Buyer shall not (i) have access to personnel
records of the Partnership Group or the Joint Ventures relating to individual
performance or evaluation records, medical histories or other information which
in Sellers’ good faith opinion would violate Applicable Laws and (ii) except as
provided in Section 8.02 hereof, be entitled to perform any intrusive or
subsurface investigation or other sampling of, on or under any of the properties
owned or leased by the Partnership Group or the Joint Ventures without the prior
written consent of Sellers.
Section 5.03. Notices of Certain Events. Sellers shall promptly notify Buyer of:
     (a) any notice or other communication from any Person alleging that the
consent of such Person is or may be required in connection with the transactions
contemplated by this Agreement;
     (b) any notice or other communication from any Governmental Authority in
connection with the transactions contemplated by this Agreement;
     (c) any breach or inaccuracy of the Sellers’ or the Partnership’s
representations and warranties contained in this Agreement; and
     (d) any actions, suits, claims, investigations or proceedings commenced
relating to Sellers or the Partnership Group or any Joint Venture that, if
pending on the date of this Agreement, would have been required to have been
disclosed pursuant to Section 3.12.
ARTICLE 6
Covenants of Buyer
     Buyer agrees that:

23



--------------------------------------------------------------------------------



 



Section 6.01. Confidentiality. All matters of confidentiality with regard to
this Agreement are subject to that certain Confidentiality Agreement by and
between Buyer and the Partnership, dated April 28, 2005.
Section 6.02. Access. Buyer will cause the Partnership Group, and will cause the
Partnership Group to cause the Joint Ventures, on and after the Closing Date, to
afford promptly to Sellers and their agents reasonable access to their
properties, books, records, employees and auditors to the extent necessary to
permit Sellers to determine any matter relating to its rights and obligations
hereunder or to any period ending on or before the Closing Date; provided that
any such access by Sellers shall not unreasonably interfere with the conduct of
the business of Buyer, the Partnership Group or the Joint Ventures.
Section 6.03. Representation. Buyer hereby waives, on its own behalf, and agrees
to cause the Partnership Group to waive, any conflicts that may arise in
connection with (a) the undertaking after the Closing by any legal counsel
representing the Partnership Group in connection with this Agreement and the
transactions contemplated hereby to represent any current interest holder,
stockholder, officer, employee or director of Partnership Group (any such
Person, a “Designated Person”) in a matter involving this Agreement or the
transactions contemplated hereby and (b) the communication by such counsel to
any such Designated Person, in any such representation, of any fact known to
such counsel, including in connection with a dispute with Buyer; provided that
such waiver shall not be deemed to be or used as a basis for contending that the
Partnership Group has waived its attorney-client privilege (it being understood
that any information which any such Designated Person or legal counsel learned
prior to the Closing shall not be prohibited by virtue of this Section 6.03 from
being used in connection with any such representation by such legal counsel of
such Designated Person after the Closing). Each of the Sellers similarly waives
any conflicts that may arise in connection with the undertaking after the
Closing by any legal counsel representing Buyer in connection with this
Agreement and the transactions contemplated hereby to represent the Partnership
Group, or any of its Affiliates, following the Closing.
ARTICLE 7
Covenants of Buyer and Sellers
     Buyer and Sellers, as applicable, agree that:
Section 7.01. Reasonable Best Efforts; Further Assurances.
     (a) Subject to the terms and conditions of this Agreement, Buyer and
Sellers will use their reasonable best efforts to take, or cause to be taken,
all actions and to do, or cause to be done, all things necessary or desirable
under applicable laws and regulations to consummate the transactions
contemplated by this Agreement. Sellers, prior to the Closing, and Buyer, after
the Closing, agree to cause the Partnership Group to execute and deliver such
other documents, certificates, agreements and other writings and to take such
other actions as may be necessary or desirable in order to consummate or
implement expeditiously the transactions contemplated by this Agreement.
     (b) In furtherance and not in limitation of the foregoing, if required by
Law, each of Buyer and Sellers shall make an appropriate filing of a
Notification and Report Form pursuant to the HSR Act with respect to the
transactions contemplated hereby as promptly as practicable and in any event
within ten Business Days of the date hereof and to supply as promptly as
practicable any additional information and documentary material that may be
requested pursuant to the HSR Act and to take all other actions necessary to
cause the expiration or termination of the applicable waiting periods under the
HSR Act as soon as practicable; provided, however, that neither Buyer, nor any
of its Affiliates, shall have any obligation to (i) sell or otherwise dispose of
assets of businesses of Buyer or its Affiliates, (ii) withdraw from doing
business in a particular jurisdiction to the extent required to do so, or
(iii) agree not to do business in any particular jurisdiction. The parties agree
that if any of the parties must file a Notification and Report Form, Buyer and
Seller shall split the cost of all filing fees associated therewith.
Section 7.02. Certain Filings. Sellers and Buyer shall cooperate with one
another (i) in determining whether any action by or in respect of, or filing
with, any governmental body, agency, official or authority is required, or any
actions, consents, approvals or waivers are required, including in connection
with the possible transfer of any permits, authorizations, licenses or consents
for any Real Property or operation of any member of the Partnership Group, to be
obtained from parties to any material contracts, in connection with the
consummation of the transactions contemplated by this Agreement and (ii) in
taking such actions or making any such filings, furnishing

24



--------------------------------------------------------------------------------



 



information required in connection therewith and seeking to obtain, in a timely
manner, any such actions, consents, approvals or waivers.
Section 7.03. Public Announcements. The parties agree to consult with each other
before issuing any press release or making any public statement with respect to
this Agreement or the transactions contemplated hereby and, except for any press
releases and public announcements the making of which may be required by
applicable law or any listing agreement with any national securities exchange,
will not issue any such press release or make any such public statement prior to
such consultation.
Section 7.04. Tax Matters.
     (a) Sellers shall prepare and file the federal income tax Returns for the
Partnership Group for all periods ending on or before the Closing Date, and
shall pay all Tax shown to be due on such returns, in excess of Taxes accrued on
the Closing Date Balance Sheet.
     (b) The parties agree to allocate taxable income for the 2005 calendar year
for each member of the Partnership Group and the Joint Ventures between the
portion of such year ending on the Closing Date (the “2005 Short Period”) and
the period thereafter based on an interim closing of the books as of the Closing
Date.
     (c) To the extent necessary and permissible under applicable tax Law, each
of the Sellers and the Partnership Group agree to cause the Partnership to use
its commercially reasonable efforts to make, and to cause the Joint Ventures to
make (if any such Joint Venture does not currently have such an election in
place), an election under Section 754 of the Code on their respective federal
income tax returns for the 2005 Short Period.
     (d) Buyer, on the one hand, and Sellers, on the other, shall be equally
responsible for all transfer, documentary, sales, use, stamp, registration,
value added and other similar Taxes and fees (including any penalties and
interest) incurred in connection with transactions contemplated by this
Agreement (including any Real Property transfer tax and any similar Tax).
     (e) Buyer and Sellers agree to furnish or cause to be furnished to each
other, upon request, as promptly as practicable, such information (including
access to books and records) and assistance relating to the Partnership Group as
is reasonably necessary for the filing of any Return, for the preparation for
any audit, and for the prosecution or defense of any claim, suit or proceeding
relating to Taxes. Buyer and Sellers agree to retain or cause to be retained all
books and records pertinent to the Partnership Group until the applicable period
for assessment under applicable law (giving effect to any and all extensions or
waivers) has expired. The Buyer agrees to give Sellers reasonable notice prior
to transferring, discarding or destroying any such books and records relating to
Tax matters and, if Sellers so requests, the Buyer shall allow Sellers to take
possession of such books and records. Buyer and Sellers shall reasonably
cooperate with each other in the conduct of any audit or other proceedings
involving the Partnership Group for any Tax purposes and each shall execute and
deliver such powers of attorney and other documents as are necessary and
appropriate to carry out the intent of this subsection.
     (f) Buyer shall prepare and file the federal income Tax return for Prism
Gas for the 2005 taxable year and such 2005 Tax return will reflect the updated
Tax payable accrual determined based on the Appraisal required under
Section 7.15. Buyer shall provide the Sellers with copies of such Tax return at
least 30 Business Days prior to the due date for the filing of such Tax return
for Sellers’ review and comment. Buyer shall consider such comments in good
faith prior to the filing of any such Tax return, which shall be within Buyer’s
reasonable discretion.
     (g) If an audit is commenced, an adjustment is proposed or any other claim
is made by any taxing authority with respect to Tax liabilities of any member of
the Partnership Group or any Joint Venture relating to a Tax period (or portion
thereof) ending on or before the Closing Date for which Sellers could be liable
under this Agreement or otherwise, Buyer shall promptly notify Sellers of such
audit or such proposed adjustment or such claim (unless Sellers previously were
notified in writing by the relevant taxing authority). If Sellers so request,
then at Sellers’ expense, Buyers will cause the relevant entity to contest such
claim or audit, by appropriate claim for refund or credit of Taxes or in a
related administrative or judicial proceeding, and shall permit Sellers, at
their option

25



--------------------------------------------------------------------------------



 



and expense, but with the full participation and involvement by Buyer, at its
option and expense, to control the prosecution and settlement of any audit or
refund claim or related administrative or judicial proceeding with respect to
those matters that could reasonably affect the Tax liability of Sellers,
including any liability hereunder, or their right to payment; and, where deemed
necessary by Sellers and in accordance with the foregoing, Buyer shall cause the
relevant entity to authorize by appropriate powers of attorney such persons as
Sellers shall designate to represent such entity with respect to such audit or
refund claim or related administrative or judicial proceeding and to settle or
otherwise resolve any such proceeding as it relates to such matters; provided,
that Sellers may not settle any such audit or refund claim or related
administrative or judicial proceeding without the consent of Buyer if such
settlement would impose on Buyer any material post-settlement executory
obligations which consent shall not be unreasonably withheld. Buyer shall
further execute and deliver, or cause to be executed and delivered, to Sellers
or their designee all instruments and documents reasonably requested by Sellers
to implement the provisions of this subsection (h). Any refund of Taxes obtained
by Buyer or the relevant entity in connection with this subsection (h) shall be
paid promptly to Sellers.
     (h) From and after the Closing Date, Buyer shall deliver to Sellers or
their designee, as soon as practicable after Sellers’ request, such information
and data that are reasonably available concerning the pre-Closing Date
operations of the Partnership Group and the Joint Ventures and make available
such knowledgeable employees of Buyer, the Partnership Group and the Joint
Ventures as the Sellers may reasonably request, including providing the full and
complete information and data required by Sellers’ customary Tax and accounting
information requests to the extent reasonably available, in order to enable
Sellers to complete fully and to file all Tax Returns that they may be required
to file pursuant to this Agreement, to respond to and contest audits by any
taxing authority pursuant to this Agreement and to prosecute any claim for
refund or credit to which Sellers are entitled hereunder and to otherwise enable
Sellers to fully satisfy their accounting and Tax requirements. Sellers shall
execute and Buyer shall execute (and shall cause the Partnership Group and the
Joint Ventures to execute) such documents as may be necessary to file any Tax
Returns, to respond to or contest any audit, to prosecute any claim for refund
or credit and to otherwise satisfy any Tax requirements relating to the
Partnership Group or the Joint Ventures.
     (i) Buyer shall not, and shall not permit the Partnership Group or the
Joint Ventures to, amend any Tax Return covering any period (or portion thereof)
ending on or before the Closing Date without the prior written consent of the
Sellers, which consent shall not be unreasonably withheld.
Section 7.05. Relationship Among Sellers. Each Seller hereby appoints NGP and
Robert E. Dunn as the sole representatives (the “Sellers’ Representatives”) of
such Seller to act as the agent and on behalf of such Seller for all purposes
under this Agreement, including for the purpose of: (i) determining any
adjustments to the Base Purchase Price in accordance with Section 2.01; (ii)
determining whether the conditions to closing in Article 9 have been satisfied
and supervising the Closing, including waiving any such condition if the
Sellers’ Representatives, in its sole discretion, determines that such waiver is
appropriate; (iii) taking any action that may be necessary or desirable, as
determined by the Sellers’ Representatives, in their sole discretion, in
connection with the termination of this Agreement in accordance with Article 10;
(iv) taking any and all actions that may be necessary or desirable, as
determined by the Sellers’ Representatives, in their sole discretion, in
connection with the amendment of this Agreement or waivers of any term of this
Agreement in accordance with Section 11.04; (v) accepting notices on behalf of
such Seller in accordance with Section 11.03; (vi) taking any and all actions
that may be necessary or desirable, as determined by the Sellers’
Representatives, in their sole discretion, in connection with the payment of the
costs and expenses incurred with respect to the Partnership or such Seller in
connection with the transactions contemplated by this Agreement; (vii) granting
any consent or approval on behalf of such Seller under this Agreement; and
(viii) taking any and all other actions and doing any and all other things
provided in or contemplated by this Agreement to be performed by the Sellers’
Representatives on behalf of any Seller. The Sellers’ Representatives shall act
only by joint decision, and each Sellers’ Representative acting separately shall
not have authority to act. As the representatives of Sellers, the Sellers’
Representatives shall act as the agent for all such persons, shall have
authority to bind each such person in accordance with this Agreement, and Buyer
may conclusively rely on such appointment and authority, without further inquiry
or investigation, until the receipt of notice from Sellers owning at least a
majority of the Interests of the appointment of a successor. The Sellers’
Representatives shall not have any liability to Buyer for any default under this
Agreement by any other Seller or on account of the Sellers’ Representatives’
status as Sellers’ Representatives, and each Seller shall release and hold
harmless the Sellers’ Representatives with respect to any and all actions taken
within the course of its duties as the Sellers’ Representatives.

26



--------------------------------------------------------------------------------



 



Section 7.06. Termination Agreements and Continuation of Indemnification
Obligations; Certain Agreements. Effective upon the Closing, that certain
Amended and Restated Advisory Services and Indemnification Agreement, effective
as of January 1, 2005, among, the Partnership, the Partnership’s
predecessor-in-interest and NGP (the “Indemnification Agreement”), and that
certain Amended and Restated Voting and Transfer Restriction Agreement effective
as of January 1, 2005, among the Partnership, the Partnership’s
predecessor-in-interest and certain Sellers, shall be terminated as to the
Partnership and no Person shall have further rights or obligations under such
agreements, except that the indemnification provisions thereof shall survive
such termination, in each case as such obligations existed as of the date hereof
but not as they may be amended after the date hereof, regardless of whether such
contracts are terminated on or after the Closing. Each member of the Partnership
Group or its successors (excluding Buyer and Buyer’s other Affiliates except
where any of Buyer or Buyer’s other Affiliates is a successor to a member of the
Partnership Group by merger, liquidation or otherwise) hereby agrees from and
after the Closing to indemnify and hold harmless NGP and each Person who has
been at any time prior to the Closing, an officer, director or controlling owner
of any member of the Partnership Group to the fullest extent permitted by
applicable law (collectively, the “Existing Indemnified Parties”) but only to
the extent that (i) such Existing Indemnified Party was entitled to
indemnification from such member of the Partnership Group immediately prior to
the date hereof under applicable law or the governing documents of such member
of the Partnership Group or under contracts between such Indemnified Party and
such member of the Partnership Group (including indemnification as provided to
NGP under the Indemnification Agreement) and (ii) such Existing Indemnified
Party did not actually know, or should not reasonably have known, of the claim
that is the basis of such indemnification at the time of Closing. The procedures
associated with such indemnification shall be the same as those associated with
the Existing Indemnified Parties’ indemnification from the Partnership Group
immediately prior to the date hereof (provided, however, that neither the
Partnership Group nor Buyer nor its Affiliates shall be under any obligation to
deposit trust funds pursuant to any “change in control” or similar provisions).
The provisions of this Section 7.06 are intended to: (i) be for the benefit of,
and shall be enforceable by, the parties hereto and each Indemnified Party and
their respective heirs and representatives, (ii) survive the Closing and be
binding on all successors and assigns of the Partnership Group, including Buyer
and its other Affiliates if any of them are successors to any member of the
Partnership Group by merger, liquidation, or otherwise, and (iii) be mutually
exclusive of the rights and obligations set forth in Article 11, such that
payments or other obligations owed under one do not offset, or otherwise effect
in any manner, those payments or obligations owed under the other.
Section 7.07. Release of Claims.
     (a) As of the Closing, the members of the Partnership Group shall enter
into: (i) a waiver and release of claims against NGP in substantially the form
set forth in Exhibit B, (ii) a waiver and release of claims against the Sellers
(other than NGP) in substantially the form set forth in Exhibit C, (iii) a
mutual waiver and release of claims with each manager, director or officer of
any member of the Partnership Group (other than the Sellers) in substantially
the form set forth in Exhibit D.
     (b) Each Seller, in his, her or its capacity as such, and in his, her or
its capacity as an officer, director, manager, employee, member, stockholder,
partner, advisor or agent of any member of the Partnership Group or any Joint
Venture, hereby agrees from and after the Closing to forever waive, release and
discharge and not to assert, against any member of the Partnership Group, or
against Buyer or its Affiliates, any rights, rights to receive payments, claims,
demands, causes of action or losses which such Seller, in any of the
aforementioned capacities, may have at law or in equity, pursuant to any
agreement or otherwise with respect to any acts, omissions or circumstances in
existence prior to and through the Closing Date, other than (A) liability for
obligations for wages and benefits for periods prior to the Closing, (B) the
indemnification obligation as provided in Section 7.06, and (C) any rights,
claims, liabilities or obligations, if any, arising under, or continuing
pursuant to this Agreement.
     (c) Each Seller, in any of the capacities mentioned in Section 7.07(b)
understands and agrees that pursuant to this Section 7.07, such Seller is
expressly waiving all claims (other than those expressly reserved as set forth
in this Section 7.07), even those that such Seller may not know or suspect to
exist, which if known may have materially affected the decision to provide this
release, and such Seller waives any rights under applicable law that provide to
the contrary.
Section 7.08. Accountant Consents. The Sellers hereby agree to use commercially
reasonable efforts to assist Buyer in obtaining from Deloitte & Touche LLC (the
“Accounting Firm”), within 10 days of the receipt by the Sellers’

27



--------------------------------------------------------------------------------



 



Representative of a written request from Buyer, the Accounting Firm’s written
consent to the inclusion or incorporation by reference of their audit report on
the Audited Financial Statements in (i) any registration statement filed by
Buyer or its Affiliates with the Securities and Exchange Commission under the
Securities Act of 1933, as amended, or (ii) any filing with the Securities and
Exchange Commission under the Securities Exchange Act of 1934, as amended, where
the filing of such Audited Financial Statements would be required by Applicable
Law and to be named as an expert in any such filing.
Section 7.09. Limitation and Disclaimer of Implied Representations and
Warranties of the Partnership. THE EXPRESS REPRESENTATIONS AND WARRANTIES OF
SELLERS AND THE PARTNERSHIP GROUP CONTAINED IN THIS AGREEMENT ARE EXCLUSIVE AND
ARE IN LIEU OF ALL OTHER REPRESENTATIONS AND WARRANTIES, EXPRESS, IMPLIED,
STATUTORY OR OTHERWISE. AT OR PRIOR TO CLOSING, BUYER SHALL HAVE CONDUCTED SUCH
INSPECTIONS OF THE PARTNERSHIP GROUP AND ITS ASSETS AS BUYER DEEMS NECESSARY AND
SHALL HAVE SATISFIED ITSELF AS TO THE CONDITION OF THE PARTNERSHIP GROUP AND ITS
ASSETS, SUBJECT TO THE REPRESENTATIONS AND WARRANTIES SET FORTH HEREIN. EXCEPT
AS OTHERWISE PROVIDED IN THE REPRESENTATIONS AND WARRANTIES SET FORTH IN THIS
AGREEMENT, SELLERS AND RBC CAPITAL MARKETS MAKE NO WARRANTY OR REPRESENTATION,
EXPRESS, IMPLIED, STATUTORY OR OTHERWISE, AS TO THE ACCURACY OR COMPLETENESS OF
ANY DATA, REPORTS, RECORDS, PROJECTIONS, INFORMATION OR MATERIALS NOW,
HERETOFORE OR HEREAFTER FURNISHED OR MADE AVAILABLE TO BUYER OR ITS
REPRESENTATIVES BY THE PARTNERSHIP GROUP OR BY THE PARTNERSHIP GROUP’S AGENTS OR
REPRESENTATIVES; SUBJECT TO SUCH REPRESENTATIONS AND WARRANTIES, ANY AND ALL
SUCH DATA, RECORDS, REPORTS, PROJECTIONS, INFORMATION AND OTHER MATERIALS
FURNISHED BY THE SELLERS, THE PARTNERSHIP GROUP, OR BY THE SELLERS’ OR
PARTNERSHIP GROUP’S AGENTS OR REPRESENTATIVES OR OTHERWISE MADE AVAILABLE TO
BUYER OR BUYER’S REPRESENTATIVES ARE PROVIDED TO OR FOR THE BENEFIT OF BUYER AS
A CONVENIENCE, AND SHALL NOT CREATE OR GIVE RISE TO ANY LIABILITY OF OR AGAINST
THE PARTNERSHIP GROUP, ANY SELLER, RBC CAPITAL MARKETS OR THE AGENTS OR
REPRESENTATIVES OF ANY SELLER, THE PARTNERSHIP GROUP OR RBC CAPITAL MARKETS; AND
ANY RELIANCE ON OR USE OF THE SAME SHALL BE AT BUYER’S SOLE RISK.
NOTWITHSTANDING ANY INSPECTION OR REVIEW, BUYER SHALL BE ENTITLED TO ASSERT
INDEMNIFICATION CLAIMS HEREUNDER IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.
Section 7.10. Data Room. Sellers shall preserve intact the data room materials
made available to Buyer and its representatives prior to the date hereof in
connection with the transactions contemplated hereby and shall deliver such
materials, without modification, into the possession of Buyer at the Closing.
Sellers shall be allowed to retain a copy of same.
Section 7.11. Joint Ventures. The parties agree and acknowledge that the
Partnership Group does not, alone, control any of the Joint Ventures and does
not operate any of the Joint Ventures other than Waskom. As a result, the
parties further agree and acknowledge, notwithstanding anything else to the
contrary in this Agreement, that any representations, warranties and covenants
of Sellers, the Partnership, or the Partnership Group in this Agreement that
relate in any manner to the Joint Ventures (e.g, in representing the status of
the Joint Ventures, their activities or assets, in covenanting to “cause” the
Joint Ventures to take certain actions or refrain from taking certain actions,
or in representing, warranting or covenanting regarding future status of the
Joint Ventures, their activities or assets), other than with respect to Waskom
which is expressly excluded from the effects of this section, are modified as
follows:
     (a) such representations and warranties are, in all such occurrences, made
as to Sellers’ Knowledge.
     (b) such covenants are, in all such occurrences, made only as to (and are
expressly limited to) Sellers’ or the Partnership Group’s legal and contractual
ability to control the Joint Ventures, and the Sellers agree to cause the
Partnership Group, and the Partnership Group agrees, to use its reasonable, best
efforts with respect thereto.
Section 7.12. McLeod Right of Way Title Issue. Prior to the Closing, Partnership
Group will endeavor to resolve, to its and Buyer’s commercially reasonable
satisfaction, the right of way title issues pertaining to McLeod specified on

28



--------------------------------------------------------------------------------



 



Schedule 7.12. If the Partnership Group is unable to resolve the McLeod right of
way title issues pursuant to the foregoing, such title issues shall be treated
as a special Title Defect not required to be set forth in a Title Defect Notice,
not subject to any restrictions on individual threshold amounts (set forth in
the definition of Title Defect) and fully actionable as an adjustment to the
Purchase Price based on the Agreed-Upon Title Defect Amount (as determined
pursuant to Section 2.05).
Section 7.13. Prism Gas Tax Issues and Dissolution.
     (a) The Buyer acknowledges that the Partnership Group’s 50% interest in
Waskom is partially held by the Partnership (49%) and partially held by Prism
Gas (1%). The Buyer acknowledges that for one year after the Closing, the Buyer
will not be able to cause the Partnership Group’s 50% interest in Waskom to be
transferred either directly or indirectly (e.g., by dissolution of the
Partnership or Prism Gas, but excluding a change in ownership of MMLP as a
result of public trading of its securities), without causing a technical
dissolution of Waskom for Federal income Tax purposes and causing the
Partnership and Prism Gas to be in breach of the Waskom partnership agreement.
Buyer covenants not to cause the Partnership Group’s 50% interest in Waskom to
be transferred, either directly or indirectly, for at least one year after the
Closing (excluding changes in ownership of MMLP as a result of public trading in
its securities).
     (b) Buyer further acknowledges that Prism Gas is in the process of complete
liquidation under Sections 331 and 336 of the Code pursuant to that certain
Dissolution and Plan of Liquidation approved by shareholders on January 1, 2005,
as amended. Buyer covenants to cause Prism Gas to complete the plan of complete
liquidation, in accordance with its terms and in any event no earlier than one
year after the Closing and no later than one year and one week after the
Closing.
Section 7.14. Additional Financial Statements
     (a) Upon specification by Buyer, the Sellers shall cause the Partnership,
in consultation with Buyer and at Buyer’s sole cost and expense, to initiate the
engagement of Deloitte & Touche or KPMG (as specified by Buyer) to provide with
respect to Waskom (i) audited annual financial statements, including balance
sheets and statements of operations, cash flows and capital, as of and for the
fiscal years ended 2002, 2003 and 2004, and (ii) unaudited interim period
financial statements, including balance sheets and statements of operations,
cash flows and capital, for the periods January 1, 2005 to June 30, 2005 and
January 1, 2004 to June 30, 2004; with the intent that they be prepared in
accordance with GAAP consistently applied and in accordance with applicable Law
required for such financial statements to be included or incorporated by
reference in any securities filing made by Buyer or its Affiliates, and
accompanied by an SAS 100 review report. Buyer agrees that the delivery of such
financial statements will not be a condition precedent to its obligation to
consummate the transactions contemplated by this Agreement and that Sellers are
not guaranteeing the timing of delivery of, or the content of, the
aforementioned financial statements.
     (b) If required by Buyer, the Sellers shall cause the Partnership, in
consultation with Buyer and at Buyer’s sole cost and expense, to initiate the
engagement of Deloitte & Touche to provide with respect to the Partnership Group
and Waskom, on a consolidated basis in accordance with FIN 46, restated audited
annual financial statements, including balance sheets and statements of
operations, cash flows and capital, as of and for the fiscal year ended 2004;
with the intent that they be prepared in accordance with GAAP consistently
applied and in accordance with applicable Law required for such financial
statements to be included or incorporated by reference in any securities filing
made by Buyer or its Affiliates. Buyer agrees that the delivery of such
financial statements will not be a condition precedent to its obligation to
consummate the transactions contemplated by this Agreement and that Sellers are
not guaranteeing the timing of delivery of, or the content of, the
aforementioned financial statements
     (c) Upon specification by Buyer, the Sellers shall cause the Partnership,
in consultation with Buyer and at Buyer’s sole cost and expense, to engage
Deloitte & Touche or KPMG LLP (as specified by Buyer) to provide with respect to
the Partnership Group and Waskom, on a consolidated basis in accordance with FIN
46 (if such consolidation is required by Buyer), unaudited interim period
financial statements, including balance sheets and statements of operations,
cash flows and capital, for the periods January 1, 2005 to June 30, 2005 and
January 1, 2004 to June 30, 2004 (the “June Financial Statements”). The June
Financial Statements shall be prepared in accordance with GAAP consistently
applied, and shall reflect any necessary adjustment to the Tax payable accrual

29



--------------------------------------------------------------------------------



 



set forth on the Latest Balance Sheet resulting from the Appraisal required
pursuant to Section 7.15. Sellers will request that the June Financial
Statements be prepared in accordance with applicable Law required for such
financial statements to be included or incorporated by reference in any
securities filing made by Buyer or its Affiliates, and accompanied by an SAS 100
review report; however, preparation of the June Financial Statements in this
manner shall not be a requirement. Sellers agree that the delivery of the June
Financial Statements not later than five days prior to the Closing Date will be
a condition precedent to Buyer’s obligation to consummate the transactions
contemplated by this Agreement, but Buyer agrees and acknowledges that a delay
in receiving the June Financial Statements past five days prior to October 31,
2005 shall effect an extension of the Closing Date one day for every day of such
delay, per Section 10.01.
Section 7.15. Appraisal. Immediately following the execution of this Agreement,
Sellers shall cause the Partnership to engage Avail Consulting, LLC to prepare
and deliver a written appraisal report (the “Appraisal”) of the fair market
value of the assets distributed by Prism Gas to the Partnership (including the
interests in the Joint Ventures) on January 1, 2005. The engagement of Avail
Consulting, LLC shall be in the form of the engagement letter attached hereto as
Exhibit E, which details the scope of the Appraisal, the reasons therefor and
the requested timing thereof, among other things. The Appraisal shall be
delivered not later than 10 days prior to the Closing Date, and the cost for the
Appraisal shall be shared equally by Buyer, on the one hand, and the Sellers, on
the other, to be paid directly by the respective parties as and when due
(provided, however, that the Sellers may elect to pay their portion from the
Partnership, with such payment to result in an adjustment to the Purchase Price
at Closing). The parties agree that the Partnership shall control the engagement
of Avail Consulting, LLC per the engagement letter, with good faith
consideration of comment by Buyer, and in the event that the final Appraisal
sets forth more than one valuation, then the midpoint or average of such
valuations shall be fair market value of the Partnership Group and its assets
(including the interests in the Joint Ventures) as of 12:01 am on January 1,
2005. The difference between the fair market valuation from the final, delivered
Appraisal and the fair market valuation used to establish the Tax payable
accrual reflected on the Latest Balance Sheet shall be the basis for calculating
any necessary adjustment to the Tax payable accrual reflected on the Latest
Balance Sheet. Any such adjustment shall be reflected in the June Financial
Statements. Each of the Sellers, on the one hand, and Buyer, on the other hand,
shall cooperate with Avail Consulting, LLC and shall make available to Avail
Consulting, LLC any information requested by Avail Consulting, LLC in connection
with the foregoing. Sellers agree that the delivery of the Appraisal not later
than 10 days prior to the Closing Date will be a condition precedent to Buyer’s
obligation to consummate the transactions contemplated by this Agreement, but
Buyer agrees and acknowledges that a delay in receiving the Appraisal past ten
days prior to October 31, 2005 shall effect an extension of the Closing Date one
day for every day of such delay, per Section 10.01.
Section 7.16. Insurance Policy.
     (a) Immediately following the execution of this Agreement, Sellers shall
cause the Partnership to execute the letter agreement with AIG Companies, as
last delivered to Buyer, to issue an insurance policy (the “Insurance Policy”)
insuring, as “named insureds,” the Buyer, all Sellers and all members of the
Partnership Group against losses. The Insurance Policy shall be in substantially
the form attached to the letter agreement with AIG Companies, as last delivered
to Buyer. The Insurance Policy shall be delivered not later than 5 days prior to
the Closing Date, and the cost for the Insurance Policy shall be shared equally
by Buyer, on the one hand, and the Sellers, on the other, to be paid directly by
the respective parties as and when due (provided, however, that the Sellers may
elect to pay their portion from the Partnership, with such payment to result in
an adjustment to the Purchase Price at Closing). Each of the Sellers, on the one
hand, and Buyer, on the other hand, shall cooperate with AIG Companies and shall
make available to AIG Companies any information requested by AIG Companies in
connection with the foregoing. Sellers agree that the delivery of the Insurance
Policy not later than 5 days prior to the Closing Date will be a condition
precedent to Sellers’ and Buyer’s respective obligations to consummate the
transactions contemplated by this Agreement, but all parties agree and
acknowledges that a delay in receiving the Insurance Policy past five days prior
to October 31, 2005 shall effect an extension of the Closing Date one day for
every day of such delay, per Section 10.01.
     (b) From and after the Closing, Buyer agrees to cause the Partnership to
maintain the Insurance Policy as issued (to the extent issued), with no
amendments or modifications of any kind, including without limitation
modifications to the named insureds thereunder. Similarly, Buyer and the Sellers
agree to not take any action to alter the Insurance Policy in any manner after
the Closing.

30



--------------------------------------------------------------------------------



 



     (c) At any time prior to the issuance of the Insurance Policy, Buyer, in
its sole discretion, may give a written notice to the Sellers and the
Partnership that Buyer does not wish to procure the Insurance Policy. Upon
receipt of such notice, the Partnership shall inform AIG that the Insurance
Policy should not be issued, and Buyer shall pay any cancellation fees or other
fees due to AIG and the insurance broker for the Partnership on account of such
cancellation, but such fees not to exceed $100,000.
     (d) The parties agree that any payment to an insured under the Insurance
Policy shall belong to the party that pays the “Tax Loss” (as such term is
defined in the Insurance Policy) associated with such payment.
ARTICLE 8
Other Agreements
Section 8.01. Noncompetition. From and after the Closing Date and for a period
of two years thereafter, each of the Sellers (other than Natural Gas Partners V,
L.P.) will not, and will cause each of their Affiliates not to, directly or
indirectly own, manage, operate, construct, finance, join, control or
participate in the ownership, management, operation or control of, or be
employed or engaged as an agent or consultant by, any Person, which is the same
as, substantially the same as, or substantially similar to the Business.
Further, each of the Sellers (other than Natural Gas Partners V, L.P.) will not,
and will cause their Affiliates not to, solicit directly or indirectly any
current customers of the Partnership for any business related to the Business.
For the purposes of this Agreement, a Person shall be deemed to be in
competition with the Buyer only if the products or services of such person,
company or business entity are substantially similar in function or capability
to the products or services being offered, developed, manufactured or sold in
connection with the Business. The mere passive ownership, direct or indirect, of
not more than 2% of the outstanding stock of any publicly traded company shall
not be a violation of this paragraph. Notwithstanding anything herein to the
contrary, the restrictions in this Section 8.01 shall apply only to the
reasonable and limited geographic area consisting of the areas within a 100-mile
radius of the Waskom Site. Each of the affected Sellers recognizes and agrees
that any violation of the covenants contained in this Section 8.01 will result
in irreparable harm to Buyer for which money damages will not alone be an
adequate remedy and that Buyer shall be entitled to equitable relief without the
necessity of posting any bond therefor. Each of the affected Sellers and their
respective Affiliates acknowledge and agree that: (i) the scope of this
Section 8.01 in time, geography and types and limits of activities is reasonable
and no greater than required for the protection of the legitimate business
interests of Buyer in the Business; (ii) it imposes no undue hardship on any of
the affected Sellers or any of their Affiliates; and (iii) if this Section 8.01
is found by any court having jurisdiction to be too broad in scope, whether as
to activities, time period, geographic area or otherwise, this Section 8.01 will
nevertheless remain effective but will be considered amended to the extent
considered by such court to be reasonable, and will be fully enforceable as so
amended. It being understood that in the event any of the Sellers are employed
by Buyer or its Affiliates following the Closing, and such Seller is terminated
by Buyer or its Affiliates without cause, the prohibitions contained in this
Section 8.01 shall no longer be applicable to such Seller as of the date of such
termination. It being further understood in the event that any Seller enters
into a written employment agreement with Buyer or its Affiliates following the
Closing, the provisions of any noncompetition restriction set forth in such
employment agreement shall control, and the provisions of this Section 8.01
shall no longer be applicable to such Seller.
Section 8.02. Phase I Environmental Assessments. Prior to the Closing Date, at
Buyer’s sole cost and expense, Buyer may undertake Phase I environmental
assessments (the “Phase I Environmental Assessments”) with respect to any or all
of the Real Property. The Phase I Environmental Assessments will be undertaken
by an environmental consultant selected by Buyer.
Section 8.03. Employees; Employee Benefits.
     (a) Sellers shall cause the Partnership to terminate (i) the Administaff
Agreement and (ii) the Employees’ continuing participation (other than as
required by Applicable Law) in any Administaff Plans, effective as of the
Closing.
     (b) Within seven days prior to the Closing Date, Buyer shall send Sellers a
written list of the Employees that Buyer, or one of its Affiliates, desires to
employ. On the Closing Date, Sellers shall cause the

31



--------------------------------------------------------------------------------



 



Partnership to terminate all Employees, and any severance payments required to
be made by the Partnership to such terminated Employees, other than the Retained
Employees, shall be paid by the Partnership Group prior to the Closing. On the
Closing Date, the Buyer, or one of its Affiliates, shall offer employment to
each of those individuals set forth on the list delivered pursuant to this
subsection (b) that satisfy Buyer’s, or its Affiliate’s, standard employment
requirements. All such employees that accept employment with Buyer, or one of
its Affiliates, are referred to herein as the “Retained Employees”.
     (c) For a period of twelve months commencing on the Closing Date, Buyer, or
one of its Affiliates shall:
          (i) provide the Retained Employees with compensation, benefits and
terms and conditions of employment that, in the aggregate, are substantially
comparable to the compensation, benefits and terms and conditions of employment
enjoyed by the Retained Employees as of the day prior to the Closing Date; and
          (ii) provide any Retained Employee whose employment with Buyer or an
Affiliate is terminated with severance benefits from Buyer or an Affiliate in an
amount not less than the amount, if any, that a similarly situated employee of
Buyer or its Affiliates would be entitled to after giving credit to such
Retained Employee’s time and service with the Partnership Group (in the time and
service amounts recognized currently by the Partnership Group).
     (d) Sellers will cause to be adopted prior to the Closing Date, resolutions
to terminate the 401(k) plan sponsored and maintained by the Partnership (the
“Partnership 401(k) Plan”) at least one day prior to the Closing Date. Such
resolutions will provide that all participants will be fully vested in their
account balances under the Partnership 401(k) Plan. Such resolutions also will
authorize (i) the amendment of the Partnership 401(k) Plan to allow direct
rollovers of outstanding loans under such plan to the Buyer 401(k) Plan in which
the Retained Employees will participate, and (ii) distributions of Partnership
401(k) Plan account balances to participants as soon as practicable following
the Closing. Sellers will cause the termination of all other Partnership Group
Plans effective as of the Closing Date.
     (e) Effective as of the Closing, each Retained Employee will be entitled to
participate in a 401(k) plan maintained by Buyer or its Affiliates which is
intended to qualify under Section 401(a) and Section 401(k) of the Code (the
“Buyer 401(k) Plan”) on the same basis as similarly situated employees of Buyer
or its Affiliates. If permitted to do so under the Buyer 401(k) Plan, Buyer or
its Affiliates shall take all such action as may be necessary to accept rollover
contributions directed by Retained Employees from the Partnership 401(k) Plan,
including direct rollovers of outstanding plan loans.
     (f) To the full extent permitted by Applicable Law and Buyer’s or its
Affiliate’s plans, the Retained Employees shall be credited for time and service
with the Partnership Group (in the amounts recognized currently by the
Partnership Group) for measurements of eligibility and waiting periods with
respect to participation and coverage requirements applicable to the Retained
Employees under any health, welfare or severance plans maintained by Buyer or
its Affiliates in which the Retained Employees are eligible to participate after
the Closing Date.
     (g) Buyer and Sellers acknowledge and agree that nothing contained in this
Section 8.03 shall be construed to limit in any way the ability of Buyer or its
Affiliates, including any member of the Partnership Group post-Closing, to
terminate the employment of any Retained Employee from and after the Closing
Date or to terminate or modify any employee benefit plan or program of Buyer or
its Affiliates, including any member of the Partnership Group, after the Closing
Date.
     (h) Buyer agrees to provide COBRA continuation coverage for any Employee
who experiences a qualifying event in connection with the transaction
contemplated by this Agreement for the period of time required by law subject to
such Employee’s payment of their own premiums therefor.
     (i) This Article 8 is expressly not intended to provide any Employee,
Retained Employee or any other employee of any member of the Partnership Group
any cause of action against Buyer, Sellers, the Partnership Group

32



--------------------------------------------------------------------------------



 



or their Affiliates, and the duties and obligations of Sellers and Buyer to each
other are intended to be enforceable only between them, and do not grant any
benefits, duties or obligations to any third party, including but not limited to
the Employees or the Retained Employees.
ARTICLE 9
Conditions to Closing
Section 9.01. Conditions to Obligations of Buyer and Sellers. The obligations of
Buyer and Sellers to consummate the Closing are subject to the satisfaction of
the following conditions:
     (a) Any applicable waiting period under the HSR Act relating to the
transactions contemplated hereby shall have expired or been terminated.
     (b) (i) No provision of Applicable Law and no judgment, injunction, order,
decree, ruling or charge shall prohibit or prevent the consummation of the
transactions contemplated by this Agreement or the consummation of the Closing
and (ii) no action, suit, or proceeding initiated by a Governmental Authority
shall be pending before any Governmental Authority seeking an injunction,
judgment, order, decree, ruling, or charge that would prohibit or prevent the
consummation of the transactions contemplated by this Agreement.
     (c) The Insurance Policy shall have been issued and delivered to the
Partnership, unless Buyer exercises its option not to have the Insurance Policy
issued pursuant to Section 7.16(c).
Section 9.02. Conditions to Obligation of Buyer. The obligation of Buyer to
consummate the Closing is subject to the satisfaction of the following further
conditions:
     (a)      (i) Sellers and the Partnership Group shall have performed in all
material respects all of their obligations hereunder required to be performed by
them on or prior to the Closing Date, (ii) each of the representations and
warranties of Sellers and the Partnership contained in this Agreement shall be
true and correct in all material respects at and as of the Closing Date and
(iii) Buyer shall have received certificates, signed by each Seller and an
officer of the Partnership, to the foregoing effect.
     (b) Buyer shall have received all documents it may reasonably request
relating to the existence and good standing of the Partnership Group and the
Joint Ventures and the authority of Sellers and the Partnership Group to enter
into this Agreement, all in form and substance reasonably satisfactory to Buyer.
     (c) Each Seller shall have delivered a certification that meets the
requirements of Treasury Regulation Section 1.1445-2(b)(2) to the effect that
such Seller is not a “foreign person” for purposes of Section 1445 of the Code
and the Treasury Regulations thereunder.
     (d) The Partnership will deliver to Buyer the resignations of all officers,
directors and managers, as applicable, of the Partnership Group from their
positions with the Partnership Group at or prior to the Closing Date.
     (e) Sellers shall deliver to Buyer any certificates or other instruments
evidencing the Interests, appropriately endorsed for transfer to Buyer, and the
Partnership Group shall deliver to Buyer any certificates or other instruments
evidencing the Partnership Group’s ownership interests in the Subsidiaries and
the Joint Ventures.
     (f) The consents set forth on Schedule 9.02(f) shall have been obtained.
     (g) The consent of the insurer under the Environmental Policy to the
updated identification of Partnership as the “insured” and the “named insured”
thereunder and the identification of the other members of the Partnership Group
and Buyer and its Affiliates as “additional insureds” thereunder.
     (h) All Liens, other than Permitted Liens, on the assets of the Partnership
Group, including any Liens under the Bank Credit Agreement, shall have been
released.

33



--------------------------------------------------------------------------------



 



     (i) There shall not have been, since the Latest Balance Sheet Date, a
Material Adverse Effect.
     (j) The Phase I Environmental Assessments, if undertaken pursuant to
Section 8.02, shall not have revealed by Closing any conditions that, in the
aggregate, have an adverse effect on the business, assets, financial condition
or results of operations of the Business, the Partnership Group or the Joint
Ventures, taken as a whole, in excess of $4,000,000.
     (k) The Appraisal shall have been completed and delivered to the
Partnership (with a copy to the Buyer), and any necessary adjustment to the Tax
payable accrual reflected on the Latest Balance Sheet shall be reflected on the
June Financial Statements.
     (l) The June Financial Statements shall have been delivered to Buyer.
     (m) Evidence of the pre-Closing cancellation or exercise of the options,
warrants and similar rights referred to in Section 2.02(a).
Section 9.03. Conditions to Obligation of Sellers. The obligation of Sellers to
consummate the Closing is subject to the satisfaction of the following further
conditions:
     (a)      (i) Buyer shall have performed in all material respects all of its
obligations hereunder required to be performed by it at or prior to the Closing
Date, (ii) each of the representations and warranties of Buyer contained in this
Agreement and in any certificate or other writing delivered by Buyer pursuant
hereto shall be true in all material respects at and as of the Closing Date, as
if made at and as of such date and (iii) Sellers shall have received a
certificate signed by an officer of Buyer to the foregoing effect.
     (b) Sellers shall have received all documents they may reasonably request
relating to the existence and good standing of Buyer and the authority of Buyer
for this Agreement, all in form and substance reasonably satisfactory to
Sellers.
ARTICLE 10
Termination
Section 10.01. Grounds for Termination. This Agreement may be terminated at any
time prior to the Closing:
     (a) by mutual written agreement of Sellers and Buyer;
     (b) by either Sellers or Buyer if the Closing shall not have been
consummated on or before October 31, 2005; provided however, that this date
shall be extended, if applicable, by adding to such date the amount of days that
(i) any dispute between the parties is under consideration by the Title Defect
Arbitrator, beginning on the date such dispute was submitted and ending on the
date of resolution of such dispute, (ii) delivery of the Appraisal is delayed
past 10 days prior to October 31, 2005, (iii) delivery of the June Financial
Statements is delayed past 5 days prior to October 31, 2005, (iv) delivery of
the Insurance Policy is delayed past 5 days prior to October 31, 2005, and
(v) any applicable waiting period under the HSR Act relating to the transactions
contemplated hereby extends beyond October 31, 2005, provided, however, that in
no event shall such date be extended for delay in receipt of approval under the
HSR Act, beyond November 30, 2005;
     (c) by either Sellers or Buyer if consummation of the transactions
contemplated hereby would violate any nonappealable final order, decree or
judgment of any court or governmental body having competent jurisdiction; or
     (d) by Buyer or Sellers pursuant to Section 2.05(g).
     The party desiring to terminate this Agreement pursuant to clauses
10.01(b), (c) or (d) shall give notice of such termination to the other party.

34



--------------------------------------------------------------------------------



 



Section 10.02. Effect of Termination. If this Agreement is terminated as
permitted by Section 10.01, such termination shall be without liability of
either party (or any interest owner, member, partner, stockholder, director,
officer, employee, agent, consultant or representative of such party) to the
other party to this Agreement; provided that if such termination shall result
from the willful (i) failure of either party to fulfill a condition to the
performance of the obligations of the other party, (ii) failure to perform a
covenant of this Agreement or (iii) breach by either party hereto of any
representation or warranty or agreement contained herein, such party shall be
fully liable for any and all Damages incurred or suffered by the other party as
a result of such failure or breach. In addition to the survival of any other
provisions as stated herein, the provisions of Sections 2.07, 2.08, 6.01, 6.03,
11.05, 11.06, 11.07 and 11.08 shall survive any termination hereof pursuant to
Section 10.01.
ARTICLE 11
Indemnification
Section 11.01. Indemnification by Sellers. Each of the Sellers, jointly and
severally, hereby agree to indemnify and hold harmless the Buyer and its
Affiliates and its and their managers, directors, officers, members,
shareholders, employees and agents (collectively, the “Buyer Indemnitees”) from
and after the Closing Date from and against, and shall reimburse the Buyer
Indemnitees for, any and all Losses, including without limitation any Losses
arising out of the strict liability of any Person, paid, imposed on or incurred
by the Buyer Indemnitees, directly or indirectly, resulting from, caused by,
arising out of, or in any way relating to and with respect to any of, or any
allegation by any third party of, the following:
     (a) any breach of or inaccuracy in any representation or warranty on the
part of any of the Sellers or the Partnership Group under this Agreement
(excluding a breach of the representation and warranty set forth in Sections,
3.21 and 3.24);
     (b) any non-fulfillment of any post-Closing covenant or agreement on the
part of any of the Sellers or the Partnership Group under this Agreement.
It shall not be necessary for Losses to be suffered as a result of or in
connection with actions taken, made or threatened by any third party or
Governmental Authority for such Losses to be indemnifiable under this
Article XI.
Section 11.02. Indemnification by Buyer. Buyer hereby agrees to indemnify and
hold harmless Sellers, and their Affiliates (collectively, the “Seller
Indemnitees”) from and after the Closing Date from and against, and shall
reimburse the Seller Indemnitees for, any and all Losses, including without
limitation any Losses arising out of the strict liability of any Person, paid,
imposed on or incurred by the Seller Indemnitees, directly or indirectly,
resulting from, caused by, arising out of, or in any way relating to and with
respect to any of, or any allegation by any third party of, the following:
     (a) any breach of or inaccuracy in any representation or warranty on the
part of Buyer under this Agreement; and
     (b) any non-fulfillment of any post-Closing covenant or agreement on the
part of Buyer under this Agreement.
Section 11.03. Procedures for Indemnification.
     (a) If there occurs an event that either party asserts is an indemnifiable
event pursuant to Sections 11.01 or 11.02, the party seeking indemnification
(the “Indemnitee”) shall promptly provide notice (the “Notice of Claim”) to the
other party or parties obligated to provide indemnification (the “Indemnifying
Party”). Providing the Notice of Claim shall be a condition precedent to any
liability of the Indemnifying Party hereunder, and the failure to provide prompt
notice as provided herein will relieve the Indemnifying Party of its obligations
hereunder but only if and to the extent that such failure materially prejudices
the Indemnifying Party hereunder. In case any such action shall be brought
against any Indemnitee and it shall provide a Notice of Claim to the
Indemnifying Party of the commencement thereof, the Indemnifying Party shall be
entitled to participate therein and, to the extent that it shall wish, to assume
the defense thereof, with counsel reasonably satisfactory to such Indemnitee
and, after notice

35



--------------------------------------------------------------------------------



 



from the Indemnifying Party to such Indemnitee of such election so to assume the
defense thereof, the Indemnifying Party shall not be liable to the Indemnitee
hereunder for any legal expenses of other counsel or any other expenses, in each
case subsequently incurred by the Indemnitee, in connection with the defense
thereof other than reasonable costs of investigation; provided, however, that if
the Indemnitee reasonably believes that counsel for the Indemnifying Party
cannot represent both the Indemnitee and the Indemnifying Party because such
representation would be reasonably likely to result in a conflict of interest,
then the Indemnitee shall have the right to defend, at the sole cost and expense
of the Indemnifying Party, such action by all appropriate proceedings. The
Indemnitee agrees to reasonably cooperate with the Indemnifying Party and its
counsel in the defense against any such asserted liability. In any event, the
Indemnitee shall have the right to participate at its own expense in the defense
of such asserted liability. No Indemnifying Party, in the defense of any such
claim or litigation, shall, except with the written consent of each Indemnitee,
consent to entry of any judgment or enter into any settlement that does not
include as an unconditional term thereof the release of the Indemnitee from all
Liability in respect to such claim or litigation or that does not solely require
the payment of money damages by the Indemnifying Person with no further
liability or obligation on the part of the Indemnitee. The Indemnifying Party
agrees to afford the Indemnitee and its counsel, at the Indemnitee’s sole
expense, the opportunity to be present at, and to participate in, conferences
with all Persons, including any Governmental Authority, asserting any Claim
against the Indemnitee or conferences with representatives of or counsel for
such Persons. In no event shall the Indemnifying Party, without the written
consent of the Indemnitee, settle any Claim on terms that provide for (i) a
criminal sanction against the Indemnitee, (ii) injunctive relief affecting the
Indemnitee, or (iii) prospective action or inaction by the Indemnitee.
     (b) Upon receipt of a Notice of Claim, the Indemnifying Party shall have
thirty calendar days (or such shorter period as may be appropriate under the
circumstances) to contest its indemnification obligation with respect to such
claim, or the amount thereof, by written notice to the Indemnitee (the “Contest
Notice”); provided, however, that if, at the time a Notice of Claim is submitted
to the Indemnifying Party the amount of the Loss in respect thereof has not yet
been determined, such thirty day period in respect of, but only in respect of
the amount of the Loss, shall not commence until a further written notice (the
“Notice of Liability”) has been sent or delivered by the Indemnitee to the
Indemnifying Party setting forth the amount of the Loss incurred by the
Indemnitee that was the subject of the earlier Notice of Claim. Such Contest
Notice shall specify the reasons or bases for the objection of the Indemnifying
Party to the claim, and if the objection relates to the amount of the Loss
asserted, the amount, if any, that the Indemnifying Party believes is due the
Indemnitee, and any undisputed amount shall be promptly paid over to the
Indemnitee. If no such Contest Notice is given within such thirty day period,
the obligation of the Indemnifying Party to pay the Indemnitee the amount of the
Loss set forth in the Notice of Claim, or subsequent Notice of Liability, shall
be deemed established and accepted by the Indemnifying Party.
     (c) If the Indemnifying Party fails to assume the defense of such Claim or,
having assumed the defense and settlement of such Claim, fails reasonably to
contest such Claim in good faith, the Indemnitee, without waiving its right to
indemnification, may assume, at the cost of the Indemnifying Party, the defense
and settlement of such Claim; provided, however, that (i) the Indemnifying Party
shall be permitted to join in the defense and settlement of such Claim and to
employ counsel at its own expense, (ii) the Indemnifying Party shall cooperate
with the Indemnitee in the defense and settlement of such Claim in any manner
reasonably requested by the Indemnitee and (iii) the Indemnitee shall not settle
such Claim without obtaining the prior written consent of the Indemnifying
Party, which shall not be unreasonably withheld or delayed.
     (d) The Indemnifying Party shall make any payment required to be made under
this Article XI in cash and on demand. Any payments required to be paid by an
Indemnifying Party under this Article that are not paid within fifteen business
days of the date on which such obligation becomes final shall thereafter be
deemed delinquent, and the Indemnifying Party shall pay to the Indemnitee,
immediately upon demand, interest at the rate of ten percent per annum, not to
exceed the maximum nonusurious rate allowed by applicable Law, from the date
such payment becomes delinquent to the date of payment of such delinquent sums,
which interest shall be considered to be Losses of the Indemnitee.
Section 11.04. Survival.
     (a) Each covenant and agreement of Sellers set forth in this Agreement, or
in any of the documents or instruments contemplated hereby, to be performed
after the Closing, as well as any related indemnification obligations hereunder,
will survive the Closing until such time as such performance is no longer
required. The

36



--------------------------------------------------------------------------------



 



liability of Sellers for their indemnification obligations arising under this
Agreement in respect of inaccuracies of representations or warranties shall be
limited to claims for which a Buyer Indemnitee delivers written notice to the
Sellers’ Representative on or before the twelve month anniversary date of the
Closing Date; provided, however, that any indemnification obligation relating to
the representations and warranties specified in Sections 3.02, 3.05 and 3.06
shall be limited to claims for which a Buyer Indemnitee delivers written notice
to the Sellers’ Representative on or before the second anniversary of the
Closing Date.
     (b) Each covenant and agreement of Buyer set forth in this Agreement, or in
any of the documents or instruments contemplated hereby, to be performed after
the Closing, as well as any related indemnification obligations hereunder, will
survive the Closing until such time as such performance is no longer required.
The liability of the Buyer for the Buyer’s indemnification obligations arising
under this Agreement in respect of inaccuracies of representations and
warranties shall be limited to claims for which a Seller Indemnitee delivers
written notice to the Buyer on or before the twelve month anniversary date of
the Closing Date.
     (c) Any matter as to which a claim has been asserted by written notice to
the Indemnifying Party that is pending or unresolved at the end of any
applicable limitation period shall continue to be covered by this Article XI
until such matter is finally terminated or otherwise resolved under this
Agreement or by a court of competent jurisdiction and any amounts payable
hereunder are finally determined and paid.
Section 11.05. Limitations on Indemnification.
     (a) No Indemnifying Party hereto shall have any liability with respect to,
or obligation to indemnify for, Losses under Article XI hereof unless the
cumulative aggregate amount of the Loss or Losses from the Closing Date through
the date of indemnification and for which such Indemnifying Party would, but for
the provisions of this Section 11.05, be liable exceeds $500,000, but in such
event the Indemnifying Party’s obligations under Article XI hereof will be the
cumulative aggregate amount of such Loss or Losses in excess of $500,000;
provided, however, that the deductible provided by this section shall not apply
to any Loss or Losses related to a breach of a covenant in Sections 7.13,
7.16(b) (to the extent the Insurance Policy is actually issued) and 8.01.
     (b) Notwithstanding anything in this Agreement to the contrary, (i) the
maximum aggregate indemnification liability of Sellers, on the one hand, and the
Buyer, on the other hand, shall not exceed $7,000,000, provided, however, that
such cap shall not apply to any Loss or Losses related to a breach of a
representation in Sections 3.02, 3.05, 3.06 or any Loss or Losses related to a
breach of a covenant in Sections 7.13, 7.16(b) (to the extent the Insurance
Policy is actually issued) and 8.01, which in any such case shall be limited to
the Purchase Price, and (ii) the maximum aggregate indemnification liability of
each Seller under this Article XI for any reason shall not exceed the portion of
the Purchase Price actually received by such Seller.
     (c) Notwithstanding anything in this Agreement to the contrary, Sellers
shall not provide any indemnification hereunder with respect to the
representations and warranties set forth in Sections 3.21 and 3.24.
     (d) Notwithstanding anything in this Agreement to the contrary, Sellers
shall not provide any indemnification hereunder with respect to any Loss that
arises out of facts and circumstances that could form the basis of a reasonable
claim under the Insurance Policy, whether or not such Loss has actually been
covered by the Insurance Policy.
Section 11.06. Exclusive Remedies.
OTHER THAN WITH RESPECT TO FRAUD, WILLFUL MISCONDUCT, INTENTIONAL MISSTATEMENT
OR OMISSION OR CRIMINAL ACTIVITY, FROM AND AFTER THE CLOSING, THE REMEDIES OF
THE PARTIES SPECIFICALLY PROVIDED FOR BY THIS ARTICLE XI SHALL BE THE SOLE AND
EXCLUSIVE REMEDIES OF THE PARTIES FOR ALL MATTERS COVERED BY THIS AGREEMENT
(WITH THE EXCEPTION OF THE MATTERS DISCUSSED IN SECTION 7.06); PROVIDED,
HOWEVER, THAT NOTHING HEREIN SHALL LIMIT A PARTY’S RIGHT TO SEEK SPECIFIC
PERFORMANCE OR INJUNCTIVE RELIEF IN CONNECTION WITH ANOTHER PARTY’S OBLIGATIONS
UNDER THIS AGREEMENT, INCLUDING WITH RESPECT TO A VIOLATION OF SECTION 8.01.

37



--------------------------------------------------------------------------------



 



Section 11.07. Inconsistent Provisions. The provisions of this Article XI shall
govern and control over any inconsistent provisions of this Agreement.
Section 11.08. Right to Indemnification Not Affected by Knowledge; Knowledge of
Breach. The right to indemnification in accordance with the provisions of this
Article XI will not be affected by any investigation conducted with respect to,
or any knowledge acquired (or capable of being acquired) at any time, whether
before or after the Closing Date, with respect to the accuracy or inaccuracy of
or compliance with, any representation, warranty, covenant or obligation set
forth in this Agreement. If at any time prior to Closing, any of the parties
hereto has knowledge of any facts, circumstances or situations which constitute
a breach of any representation, warranty or covenant hereunder, such party shall
give the other parties prompt notice thereof.
Section 11.09. Express Negligence.
THE FOREGOING INDEMNITIES SET FORTH IN THIS ARTICLE ARE INTENDED TO BE
ENFORCEABLE AGAINST THE PARTIES IN ACCORDANCE WITH THE EXPRESS TERMS AND SCOPE
THEREOF, NOTWITHSTANDING ANY EXPRESS NEGLIGENCE RULE OR ANY SIMILAR DIRECTIVE
THAT WOULD PROHIBIT OR OTHERWISE LIMIT INDEMNITIES BECAUSE OF THE SIMPLE OR
GROSS NEGLIGENCE (WHETHER SOLE, CONCURRENT, ACTIVE OR PASSIVE) OR OTHER FAULT OR
STRICT LIABILITY OF ANY INDEMNIFIED PARTY. THE PARTIES HERETO ACKNOWLEDGE THAT
THE INDEMNITIES SET FORTH HEREIN MAY RESULT IN THE INDEMNITY OF A PARTY FOR ITS
SIMPLE OR GROSS NEGLIGENCE (WHETHER SOLE, CONCURRENT, ACTIVE OR PASSIVE) OR
OTHER FAULT OR STRICT LIABILITY OF THE INDEMNIFIED PARTY.
ARTICLE 12
Miscellaneous
Section 12.01. Purchase Price Adjustment. Any amount paid by Sellers or Buyer
under Section 11.01 shall be treated as an adjustment to the Purchase Price
unless otherwise required by Applicable Law.
Section 12.02. Notices. Any notice, demand or communication required or
permitted to be given by any provision of this Agreement will be in writing and
will be deemed to have been given and received when delivered personally or by
telefacsimile to the party designated to receive such notice, or on the date
following the day sent by overnight courier, or on the third (3rd) business day
after the same is sent by certified mail, postage and charges prepaid, directed
to the following addresses or to such other or additional addresses as any party
might designate by written notice to the other parties:

     
If to Buyer, to:
  Mr. Ruben S. Martin
 
  Martin Operating Partnership L.P.
 
  4200 Stone Road
 
  Kilgore, Texas 75662
 
  Telephone: 903-983-6200
 
  Telefacsimile: 903-983-6262
 
   
With a copy to:
  Neel Lemon
 
  Baker Botts L.L.P.
 
  2001 Ross Avenue, Suite 700
 
  Dallas, Texas 75201
 
  Telephone: 214-953-6954
 
  Telefacsimile: 214-661-4954
 
   
If to the Partnership or Partnership
  Mr. Robert E. Dunn
Group
  2350 Airport Freeway, Suite 200

38



--------------------------------------------------------------------------------



 



     
(pre-Closing), to:
  Bedford, Texas 76022
 
  Telephone: 817-684-0158 x 227
 
  Telefacsimile: 817-399-0810
 
   
With copies to:
  Mr. Christopher D. Ray
 
  Natural Gas Partners, L.L.C.
 
  125 East John Carpenter Fwy, Suite 600
 
  Irving, Texas 75062
 
  Telephone: (972) 432-1444
 
  Telefacsimile: (972) 432-1441
 
   
And
  Mr. Jeffrey A. Zlotky
 
  Thompson & Knight LLP
 
  1700 Pacific Ave., Suite 3300
 
  Dallas, Texas 75201
 
  Telephone: (214) 969-1384
 
  Telefacsimile: (214) 969-1751
 
   
If to the Seller
  Natural Gas Partners V, L.P.
Representatives
  125 East John Carpenter Fwy, Suite 600
(post-Closing), to:
  Irving, Texas 75062
 
  Attn: Christopher D. Ray
 
  Telephone: (972) 432-1444
 
  Telefacsimile: (972) 432-1441
 
   
And
  Mr. Robert E. Dunn
 
  4621 Edmonson Ave.
 
  Dallas, Texas 75209
 
  Telephone: 214-358-2264
 
  Telefacsimile: 214-358-2264
 
   
With copies to:
  Mr. Jeffrey A. Zlotky
 
  Thompson & Knight LLP.
 
  1700 Pacific Ave., Suite 3300
 
  Dallas, Texas 75201
 
  Telephone: (214) 969-1384
 
  Telefacsimile: (214) 969-1751

Section 12.03. Amendments and Waivers.
     (a) Any provision of this Agreement may be amended or waived if, but only
if, such amendment or waiver is in writing and is signed, in the case of an
amendment, by each party to this Agreement, or in the case of a waiver, by the
party against whom the waiver is to be effective.
     (b) No failure or delay by any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.
Section 12.04. Expenses. Except as otherwise provided herein, all costs and
expenses incurred in connection with this Agreement shall be paid by the party
incurring such cost or expense.

39



--------------------------------------------------------------------------------



 



Section 12.05. Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Notwithstanding the foregoing, neither party may assign,
delegate or otherwise transfer any of its rights or obligations under this
Agreement without the consent of each other party hereto; provided, however that
the parties specifically consent to an assignment by Buyer to an Affiliate of
Buyer.
Section 12.06. Governing Law. This Agreement shall be governed by and construed
in accordance with the law of the State of Texas, without regard to the
conflicts of law rules that would require the application of the law of another
state.
Section 12.07. Jurisdiction. The parties hereto agree that any suit, action or
proceeding seeking to enforce any provision of, or based on any matter arising
out of or in connection with, this Agreement or the transactions contemplated
hereby shall be brought in Tarrant County, Texas, and that any cause of action
arising out of this Agreement shall be deemed to have arisen from a transaction
of business in the State of Texas, and each of the parties hereby irrevocably
consents to the jurisdiction of such courts (and of the appropriate appellate
courts therefrom) in any such suit, action or proceeding and irrevocably waives,
to the fullest extent permitted by law, any objection that it may now or
hereafter have to the laying of the venue of any such suit, action or proceeding
in any such court or that any such suit, action or proceeding brought in any
such court has been brought in an inconvenient forum. Process in any such suit,
action or proceeding may be served on any party anywhere in the world, whether
within or without the jurisdiction of any such court. Without limiting the
foregoing, each party agrees that service of process on such party as provided
in Section 11.01 shall be deemed effective service of process on such party.
Section 12.08. Counterparts; Effectiveness; Third Party Beneficiaries. This
Agreement may be signed in any number of counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument. This Agreement shall become effective when each party
hereto shall have received a counterpart hereof signed by the other party
hereto. Until and unless each party has received a counterpart hereof signed by
the other party hereto, this Agreement shall have no effect and no party shall
have any right or obligation hereunder (whether by virtue of any other oral or
written agreement or other communication). No provision of this Agreement is
intended to confer any rights, benefits, remedies, obligations, or liabilities
hereunder upon any Person other than the parties hereto and their respective
successors and assigns.
Section 12.09. Entire Agreement. This Agreement and any exhibits and schedules
hereto constitutes the entire agreement between the parties with respect to the
subject matter of this Agreement and supersedes all prior agreements and
understandings, both oral and written, between the parties with respect to the
subject matter of this Agreement.
Section 12.10. Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other authority
to be invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Agreement shall remain in full force and
effect and shall in no way be affected, impaired or invalidated so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any party. Upon such a
determination, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby be consummated as originally contemplated to the fullest extent possible.
Section 12.11. Disclosure Schedules. Partnership has or may have set forth
information on a Schedule in a section thereof that corresponds to the section
of this Agreement to which it relates. The parties acknowledge and agree that
(a) the Schedules to this Agreement may include certain items and information
solely for informational purposes for the convenience of Buyer and (b) the
disclosure by Sellers of any matter in the Schedules shall not be deemed to
constitute an acknowledgment by Sellers that the matter is required to be
disclosed by the terms of this Agreement or that the matter is material.
[Remainder of Page Intentionally Left Blank.]

40



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

     
 
  BUYER
 
   
 
  MARTIN OPERATING PARTNERSHIP L.P.
 
   
 
  By: Martin Operating GP LLC, its general partner
 
   
 
  By: Martin Midstream Partners L.P., its sole member
 
   
 
  By: Martin Midstream GP LLC, its general partner

         
 
  By:   /s/ Robert D. Bondurant           
 
  Name:   Robert D. Bondurant          
 
  Title:   Executive Vice President and CFO          

     
 
  SELLERS
 
  /s/ Robert E. Dunn       
 
  Robert E. Dunn
 
   
 
  /s/ William J. Diehnelt       
 
  William J. Diehnelt
 
   
 
  /s/ Gene A. Adams      
 
  Gene A. Adams
 
   
 
  /s/ Philip D. Gettig      
 
  Philip D. Gettig
 
   
 
  /s/ Sharon L. Taylor      
 
  Sharon L. Taylor
 
   
 
  /s/ Scott A. Southard      
 
  Scott A. Southard
 
   
 
  NATURAL GAS PARTNERS V, L.P.
 
   
 
  By: G.F.W. Energy V, L.P., General Partner
 
  By: GFW V, L.L.C., General Partner

         
 
  By:   /s/ Kenneth A. Hersh           
 
  Name:   Kenneth A. Hersh           
 
      Authorized Member

41



--------------------------------------------------------------------------------



 



     
 
  PARTNERSHIP
 
   
 
  PRISM GAS SYSTEMS I, L.P.
 
   
 
  By: Prism Gas Systems GP, L.L.C., its general partner

         
 
  By:   /s/ Robert E. Dunn        
 
  Name:   Robert E. Dunn            
 
  Title:   President           

42